

	

		II

		109th CONGRESS

		2d Session

		S. 2545

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 5, 2006

			Mr. DeWine (for himself,

			 Mr. Levin, Ms.

			 Stabenow, Mr. Voinovich,

			 Mrs. Clinton, and

			 Mr. Schumer) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To establish a collaborative program to

		  protect the Great Lakes, and for other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Great Lakes Collaboration

			 Implementation Act of 2006.

			(b)Table of

			 contentsThe table of

			 contents of this Act is as follows:

				

					Sec. 1. Short title;

				table of contents.

					Sec. 2. Findings.

					Sec. 3.

				Definitions.

					TITLE I—Invasive species

					Subtitle A—Aquatic invasive species

					Sec. 101. Short title.

					Sec. 102. Definitions.

					Sec. 103. Prevention of introduction of aquatic invasive

				species into waters of the United States by vessels.

					Sec. 104. Armed services whole vessel management

				program.

					Sec. 105. Priority pathway management program.

					Sec. 106. Screening process for planned importations of live

				aquatic organisms.

					Sec. 107. Early detection.

					Sec. 108. Rapid response.

					Sec. 109. Environmental soundness.

					Sec. 110. Information,

				education, and outreach.

					Sec. 111. Ecological and

				pathway research.

					Sec. 112. Analysis.

					Sec. 113.

				Dissemination.

					Sec. 114. Technology

				development, demonstration, and verification.

					Sec. 115. Research to support

				the setting and implementation of ship pathway standards.

					Sec. 116. Research in

				systematics and taxonomy.

					Sec. 117. State

				programs.

					Sec. 118. Program coordination.

					Sec. 119. International coordination.

					Sec. 120. Authorization of appropriations.

					Sec. 121. Conforming amendments.

					Subtitle B—Asian carp prevention and control

					Sec. 125. Addition of

				species of carp to the list of injurious species that are prohibited from being

				imported or shipped.

					Sec. 126. Dispersal barriers.

					Subtitle C—National Invasive Species Council

					Sec. 131. Definitions.

					Sec. 132. Limitation on Federal actions.

					Sec. 133. National Invasive Species Council.

					Sec. 134. Duties.

					Sec. 135. National Invasive Species Management

				Plan.

					Sec. 136. Invasive Species Advisory Committee.

					Sec. 137. Budget analysis and summary.

					Sec. 138. Existing executive order.

					Sec. 139. Authorization of appropriations.

					TITLE II—Habitat and species

					Sec. 201. Short title.

					Sec. 202. Findings.

					Sec. 203. Definitions.

					Sec. 204. Identification, review, and implementation of

				proposals.

					Sec. 205. Goals of United States Fish and Wildlife Service

				Programs related to Great Lakes fish and wildlife resources.

					Sec. 206. Establishment of

				offices.

					Sec. 207. Reports.

					Sec. 208. Authorization of appropriations.

					TITLE III—Coastal health

					Sec. 301. Technical

				assistance.

					Sec. 302. Sewer

				overflow control grants.

					Sec. 303. Water pollution control revolving loan

				funds.

					Sec. 304. Allotment

				of funds.

					Sec. 305.

				Authorization of appropriations.

					TITLE IV—Areas of concern

					Sec. 401. Great Lakes.

					TITLE V—Toxic substances

					Sec. 501. Mercury reduction grants.

					TITLE VI—Indicators and

				information

					Subtitle A—Research program

					Sec. 601. Research

				reauthorizations.

					Sec. 602. Great Lakes Science Center.

					Sec. 603. Great Lakes

				Environmental Research Laboratory.

					Subtitle B—Ocean and coastal observation system

					Sec. 611. Definitions.

					Sec. 612. Integrated ocean and coastal observing

				system.

					Sec. 613. Research, development, and education.

					Sec. 614. Interagency financing.

					Sec. 615. Application with Outer Continental Shelf Lands

				Act.

					Sec. 616. Authorization of appropriations.

					Sec. 617. Reporting requirement.

					Subtitle C—Great lakes water quality indicators and

				monitoring

					Sec. 621. Great Lakes water quality indicators and

				monitoring.

					TITLE VII—Sustainable development

					Sec. 701. Waterfront restoration and remediation

				projects.

					Sec. 702. Authority of Secretary to restore and remediate

				waterfront and related areas.

					Sec. 703. Authorization of appropriations.

					TITLE VIII—Coordination and oversight

					Sec. 801. Definitions.

					Sec. 802. Great Lakes Interagency Task Force.

					Sec. 803. Executive Committee.

					Sec. 804. Great Lakes Regional Collaboration.

				

			2.FindingsCongress finds that—

			(1)the Great Lakes, containing approximately

			 20 percent of the Earth's fresh surface water, are a treasure of global

			 significance;

			(2)the Great Lakes provide drinking water for

			 millions of people, facilitate commerce, and provide recreational opportunities

			 for people from across the United States and around the world;

			(3)renewed efforts and investments are

			 critical to aid in meeting the goals and objectives of the Great Lakes Water

			 Quality Agreement between the United States and Canada;

			(4)in a report issued in December 2005, a

			 group of leading scientists from top institutions in the Great Lakes area found

			 that—

				(A)the Great Lakes are on the brink of an

			 ecologic catastrophe;

				(B)the primary stressors straining the health

			 of the Great Lakes are—

					(i)toxic chemicals;

					(ii)overloading of human waste and urban and

			 agricultural runoff;

					(iii)physical changes to the shorelines and

			 wetlands;

					(iv)invasive plant and animal species;

					(v)changes in water patterns; and

					(vi)overfishing;

					(C)the deterioration of the Great Lakes

			 ecosystem is accelerating dramatically; and

				(D)if the pattern of deterioration is not

			 reversed immediately, the damage could be irreparable;

				(5)as a result of the stressors described in

			 paragraph (4)(B)—

				(A)over 1,800 beaches were closed in

			 2003;

				(B)Lake Erie has developed a 6,300 square mile

			 dead zone that forms every summer;

				(C)zebra mussels, an aquatic invasive species,

			 cause $500,000,000 per year in economic and environmental damage in the Great

			 Lakes;

				(D)there is no appreciable natural

			 reproduction of lake trout in the lower 4 Great Lakes; and

				(E)wildlife habitats have been destroyed,

			 which has diminished fishing, hunting, and other outdoor recreation

			 opportunities in the Great Lakes;

				(6)because of the patchwork approach to fixing

			 the problems facing the Great Lakes, the problems have not only persisted in,

			 but have also gotten worse in some areas of, the Great Lakes;

			(7)rather than dealing with 1 problem or

			 location of the Great Lakes at a time, a comprehensive restoration of the

			 system is needed to prevent the Great Lakes from collapsing;

			(8)in December 2004, work began on the Great

			 Lakes Regional Collaboration, a unique partnership that was—

				(A)formed for the purpose of developing a

			 strategic action plan for Great Lakes restoration; and

				(B)composed of—

					(i)key members from the Federal Government,

			 State and local governments, and Indian tribes; and

					(ii)other stakeholders;

					(9)over 1,500 people throughout the Great

			 Lakes region participated in this collaborative process, with participants

			 working on 1 or more of the 8 strategy teams that focused on different issues

			 affecting the Great Lakes basin;

			(10)the recommendations of the Great Lakes

			 Regional Collaboration, which was released on December 12, 2005, identify

			 actions to address the issues affecting the Great Lake basin on the Federal,

			 State, local, and tribal level; and

			(11)comprehensive restoration must be adaptive,

			 and ongoing efforts will be required to continually implement the

			 recommendations of the Great Lakes Regional Collaboration as the

			 recommendations relate to buffers, river restoration, wetlands, emerging toxic

			 pollutants, and other issues affecting the Great Lakes basin.

			3.DefinitionsIn this Act:

			(1)Administering

			 agenciesThe term

			 administering agencies means—

				(A)the National Oceanic and Atmospheric

			 Administration (including the Great Lakes Environmental Research

			 Laboratory);

				(B)the Smithsonian Institution (acting through

			 the Smithsonian Environmental Research Center); and

				(C)the United States Geological Survey.

				(2)AdministratorThe term Administrator means

			 the Administrator of the Environmental Protection Agency.

			(3)Aquatic

			 ecosystemThe term

			 aquatic ecosystem means a freshwater, marine, or estuarine

			 environment (including inland waters, riparian areas, and wetlands) located in

			 the United States.

			(4)Ballast

			 waterThe term ballast

			 water means any water (with its suspended matter) used to maintain the

			 trim and stability of a vessel.

			(5)InvasionThe term invasion means the

			 introduction and establishment of an invasive species into an ecosystem beyond

			 its historic range.

			(6)Invasive

			 speciesThe term

			 invasive species means a species—

				(A)that is nonnative to the ecosystem under

			 consideration; and

				(B)whose introduction causes or may cause harm

			 to the economy, the environment, or human health.

				(7)Invasive

			 species councilThe term

			 Invasive Species Council means the council established by section

			 3 of Executive Order No. 13112 (42 U.S.C. 4321 note).

			(8)PathwayThe term pathway means 1 or

			 more routes by which an invasive species is transferred from 1 ecosystem to

			 another.

			(9)SpeciesThe term species means any

			 fundamental category of taxonomic classification or any viable biological

			 material ranking below a genus or subgenus.

			(10)Task

			 forceThe term Task

			 Force means the Aquatic Nuisance Species Task Force established by

			 section 1201(a) of the Nonindigenous Aquatic Nuisance Prevention and Control

			 Act of 1990 (16 U.S.C. 4721(a)).

			(11)Type

			 approvalThe term type

			 approval means an approval procedure under which a type of system is

			 certified as meeting a standard established pursuant to Federal law (including

			 a regulation) for a particular application.

			IInvasive species

			AAquatic invasive species

				101.Short

			 titleThis subtitle may be

			 cited as the National Aquatic Invasive Species Act of

			 2006.

				102.DefinitionsSection 1003 of the Nonindigenous Aquatic

			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4702) is amended to read

			 as follows:

					

						1003.DefinitionsIn this Act:

							(1)AdministratorThe term Administrator means

				the Administrator of the Environmental Protection Agency.

							(2)Aquatic

				ecosystemThe term

				aquatic ecosystem means a freshwater, marine, or estuarine

				environment (including inland waters, riparian areas, and wetlands), located in

				the United States.

							(3)Assistant

				secretaryThe term

				Assistant Secretary means the Assistant Secretary of the Army for

				Civil Works.

							(4)Ballast

				waterThe term ballast

				water means any water (with its suspended matter) used to maintain the

				trim and stability of a vessel.

							(5)Best performing

				treatment technologyThe term

				best performing treatment technology means the ballast water

				treatment technology that is, as determined by the Secretary—

								(A)the most biologically effective;

								(B)the most environmentally sound; and

								(C)suitable, available, and economically

				practicable.

								(6)Coastal

				voyageThe term coastal

				voyage means a voyage conducted entirely within the exclusive economic

				zone.

							(7)DirectorThe term Director means the

				Director of the United States Fish and Wildlife Service.

							(8)Environmentally

				soundThe term

				environmentally sound, refers to an activity that prevents or

				reduces introductions, or controls infestations, of aquatic invasive species in

				a manner that minimizes adverse effects on—

								(A)the structure and function of an ecosystem;

				and

								(B)nontarget organisms and ecosystems.

								(9)Exclusive

				economic zoneThe term

				exclusive economic zone means the area comprised of—

								(A)the Exclusive Economic Zone of the United

				States established by Proclamation Number 5030, dated March 10, 1983;

				and

								(B)the equivalent zones of Canada and

				Mexico.

								(10)Existing

				vesselThe term

				existing vessel means any vessel that enters service on or before

				December 31, 2007.

							(11)Great

				lakesThe term Great

				Lakes means—

								(A)Lake Erie;

								(B)Lake Huron (including Lake Saint

				Clair);

								(C)Lake Michigan;

								(D)Lake Ontario;

								(E)Lake Superior;

								(F)the connecting channels of those Lakes,

				including—

									(i)the Saint Mary’s River;

									(ii)the Saint Clair River;

									(iii)the Detroit River;

									(iv)the Niagara River; and

									(v)the Saint Lawrence River to the Canadian

				border; and

									(G)any other body of water located within the

				drainage basin of a Lake, River, or connecting channel described in any of

				subparagraphs (A) through (F).

								(12)Great lakes

				regionThe term Great

				Lakes region means the region comprised of the States of Illinois,

				Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, and

				Wisconsin.

							(13)Indian

				tribeThe term Indian

				tribe has the meaning given the term in section 4 of the

				Indian Self-Determination and Education

				Assistance Act (25 U.S.C. 450b).

							(14)Interbasin

				waterwayThe term

				interbasin waterway means a waterway that connects 2 distinct

				water basins.

							(15)International

				joint commissionThe term

				International Joint Commission means the commission established by

				article VII of the Treaty relating to boundary waters and questions arising

				along the boundary between the United States and Canada, signed at Washington

				on January 11, 1909 (36 Stat. 2448; TS 548).

							(16)IntroductionThe term introduction means

				the transfer of an organism to an ecosystem outside the historic range of the

				species of which the organism is a member.

							(17)InvasionThe term invasion means the

				introduction and establishment of an invasive species into an ecosystem beyond

				its historic range.

							(18)Invasive

				speciesThe term

				invasive species means a species—

								(A)that is nonnative to the ecosystem under

				consideration; and

								(B)whose introduction causes or may cause harm

				to the economy, the environment, or human health.

								(19)Invasive

				species councilThe term

				Invasive Species Council means the interagency council established

				by section 3 of Executive Order No. 13112 (42 U.S.C. 4321 note).

							(20)New

				vesselThe term new

				vessel means any vessel that enters service on or after January 1,

				2008.

							(21)Nonindigenous

				speciesThe term

				nonindigenous species means any species in an ecosystem the range

				of which exceeds the historic range of the species in that ecosystem.

							(22)Organism

				transferThe term

				organism transfer means the movement of an organism of any species

				from 1 ecosystem to another ecosystem outside the historic range of the

				species.

							(23)PathwayThe term pathway means 1 or

				more routes by which an invasive species is transferred from 1 ecosystem to

				another.

							(24)Planned

				importationThe term

				planned importation means the purposeful movement of 1 or more

				nonindigenous organisms for use in the territorial limits of the United

				States.

							(25)Regional

				panelThe term regional

				panel means a panel convened in accordance with section 1203.

							(26)SecretaryThe term Secretary means the

				Secretary of Homeland Security.

							(27)SpeciesThe term species means any

				fundamental category of taxonomic classification or any viable biological

				material ranking below a genus or subgenus.

							(28)Species in

				tradeThe term species

				in trade means a species that has a documented history of being

				commercially imported into the United States in the period beginning on January

				1, 1990, and ending on January 1, 2002.

							(29)Task

				forceThe term Task

				Force means the Aquatic Nuisance Species Task Force established by

				section 1201(a).

							(30)Territorial

				seaThe term

				territorial sea means the belt of the sea measured from the

				baseline of the United States determined in accordance with international law,

				as set forth in Presidential Proclamation Number 5928, dated December 27,

				1988.

							(31)TreatmentThe term treatment means a

				mechanical, physical, chemical, biological, or other process or method of

				killing, removing, or rendering inviable organisms.

							(32)Type

				approvalThe term type

				approval means an approval procedure under which a type of system is

				certified as meeting a standard established pursuant to Federal law (including

				a regulation) for a particular application.

							(33)Under

				secretaryThe term

				Under Secretary means the Under Secretary of Commerce for Oceans

				and Atmosphere.

							(34)Undesirable

				impactThe term

				undesirable impact means economic, human health, aesthetic, or

				environmental degradation that is not necessary for, and is not clearly

				outweighed by, public health, environmental, or welfare benefits.

							(35)Waters of the

				united states

								(A)In

				generalThe term waters

				of the United States means the navigable waters and territorial sea of

				the United States.

								(B)InclusionThe term waters of the United

				States includes the Great

				Lakes.

								.

				103.Prevention of

			 introduction of aquatic invasive species into waters of the United States by

			 vessels

					(a)In

			 generalSection 1101 of the

			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990

			 (16 U.S.C.

			 4711) is amended to read as follows:

						

							1101.Prevention of

				introduction of aquatic Invasive Species into waters of the United States by

				vessels

								(a)Requirements

				for vessels operating in waters of the United States

									(1)Invasive

				Species management plan

										(A)In

				generalEffective beginning

				on the date that is 180 days after the issuance of guidelines pursuant to

				subparagraph (D) and promulgation of any regulations under this section, each

				vessel that is equipped with a ballast tank, and any towed vessel or structure,

				operating in waters of the United States shall have in effect, and have

				available for inspection, an aquatic invasive species management plan that

				prescribes safe and effective means by which the master of the vessel shall

				minimize introductions and transfers of invasive species by any part of the

				vessel, pursuant to the guidelines or regulations applicable to that

				vessel.

										(B)SpecificityThe management plan shall be specific to

				the vessel (or group of vessels with characteristics similar to that of the

				vessel, as determined by the Secretary).

										(C)RequirementsThe management plan shall include, at a

				minimum, such information as is requested by the Secretary pursuant to

				subparagraph (D), including—

											(i)operational requirements to safely and

				effectively comply with the applicable ballast water management requirements

				under paragraph (4);

											(ii)operational requirements to safely and

				effectively carry out any actions consistent with a rapid response contingency

				strategy required by States and approved by the Secretary under section

				1211;

											(iii)at the discretion of the Secretary, other

				operational requirements that are specified in guidelines adopted by the

				International Maritime Organization;

											(iv)a description of all reporting requirements

				and a copy of each form necessary to meet those requirements;

											(v)the position of the officer responsible for

				implementation of ballast water management and reporting procedures on

				board;

											(vi)documents relevant to aquatic invasive

				species management equipment or procedures;

											(vii)a description of the location of access

				points for sampling ballast or sediments pursuant to paragraph

				(3)(B)(vi);

											(viii)a description of requirements relating to

				compliance with any approved rapid response strategy relevant to the voyage of

				the vessel;

											(ix)a contingency strategy applicable under

				section 1211, if appropriate; and

											(x)such requirements described in subsection

				(b) as are applicable to the vessel.

											(D)GuidelinesNot later than 18 months after the date of

				enactment of the National Aquatic Invasive Species Act of 2006, the Secretary

				shall issue final guidelines for the development of invasive species management

				plans, including guidelines that—

											(i)identify types of vessels for which plans

				are required;

											(ii)establish processes for updating and

				revising the plans; and

											(iii)establish criteria for compliance with this

				subsection.

											(2)RecordsThe master of a vessel shall—

										(A)maintain records of all ballast operations,

				for such period of time and including such information as the Secretary may

				specify;

										(B)permit inspection of the records by

				representatives of the Secretary and of the State in which the port is located;

				and

										(C)transmit records to the National Ballast

				Information Clearinghouse established under section 1102(f).

										(3)Best management

				practices

										(A)In

				generalNot later than 18

				months after the date of enactment of the National Aquatic Invasive Species Act

				of 2006, the Secretary shall issue guidelines on best management practices to

				eliminate or minimize and monitor organism transfer by vessels.

										(B)Practices to be

				includedThe best management

				practices shall include—

											(i)sediment management in transoceanic

				vessels;

											(ii)minimization of ballast water uptake in

				areas in which there is a greater risk of harmful organisms entering ballast

				tanks (such as areas with toxic algal blooms or known outbreaks of aquatic

				invasive species);

											(iii)avoidance of unnecessary discharge of

				ballast water in a port that was taken up in another port;

											(iv)to the maximum extent practicable,

				collection and the proper disposal of debris from the cleaning of the

				hull;

											(v)proper use of anti-fouling coating;

				and

											(vi)provision of sample access ports in ballast

				piping for sampling of ballast intake and discharge.

											(4)Ballast water

				management

										(A)In

				generalEffective beginning

				on the date that is 180 days after the Secretary promulgates regulations

				pursuant to subsection (d), and except as provided in subparagraph (B), each

				vessel equipped with a ballast water tank that enters a United States port

				shall comply with the regulations relating to ballast water management.

										(B)Exceptions

											(i)Vessels

				operating entirely within exclusive economic zoneBeginning on December 31, 2011, a vessel

				equipped with a ballast tank, and any towed vessel or structure, that operates

				entirely within the exclusive economic zone shall comply with the regulations

				described in subsection (b)(3).

											(ii)Vessels

				operating in enclosed aquatic ecosystems

												(I)In

				generalSubject to subclause

				(II), an existing vessel equipped with a ballast tank, and any towed vessel or

				structure, that operates exclusively in the upper 4 Great Lakes (Lake Superior,

				Lake Michigan, Lake Huron, and Lake Erie, and the connecting channels), or in

				another enclosed aquatic ecosystem shall not be required to comply with the

				regulations described in subsection (b)(1).

												(II)Additional

				enclosed aquatic ecosystemsThe Administrator and the Under Secretary,

				in consultation with regional panels of the Task Force, may determine

				additional enclosed aquatic ecosystems in which the potential for movement of

				organisms by natural and anthropogenic means is not significantly altered by

				the movement of the vessels equipped with ballast tanks.

												(b)Invasive

				species management regulations and certification procedures

									(1)RegulationsNot later than 18 months after the date of

				enactment of the National Aquatic Invasive Species Act of 2006, the Secretary,

				with the concurrence of the Administrator and in consultation with the Task

				Force, shall promulgate final regulations establishing performance requirements

				for vessels to reduce or eliminate introduction by the vessels of invasive

				species to waters of the United States, including—

										(A)ballast water management operations

				(including relevant contingency procedures in instances in which a safety

				exemption is used pursuant to subsection (j)); and

										(B)management of other vessel pathways,

				including the hull and sea chest of a vessel.

										(2)Ballast water

				exchangeThe regulations

				promulgated pursuant to paragraph (1)—

										(A)shall apply only to existing

				vessels;

										(B)shall expire not later than December 31,

				2011; and

										(C)shall include—

											(i)a provision for ballast water exchange that

				requires—

												(I)at least 1 empty-and-refill cycle, on the

				high sea or in an alternative exchange area designated by the Secretary, of

				each ballast tank that contains ballast water to be discharged into waters of

				the United States; or

												(II)for a case in which the master of a vessel

				determines that compliance with the requirement under subclause (I) is

				impracticable, a sufficient number of flow-through exchanges of ballast water,

				on the high sea or in an alternative exchange area designated by the Secretary,

				to achieve replacement of at least 95 percent of ballast water in ballast tanks

				of the vessel, as determined by a certification dye study conducted or model

				developed in accordance with protocols developed under paragraph (5)(B) and

				recorded in the management plan of a vessel pursuant to subsection

				(a)(1)(C)(i); and

												(ii)if a ballast water exchange is not

				undertaken pursuant to subsection (j), a contingency procedure that requires

				the master of a vessel to use the best practicable technology or practice to

				treat ballast discharge.

											(3)Ballast water

				treatment

										(A)In

				generalThe regulations

				promulgated pursuant to paragraph (1) shall—

											(i)establish a numeric ballast water discharge

				standard at a level that ensures that there is no measurable risk that any

				viable organisms of nonindigenous species entrained in ballast water that meets

				the standard will be established in waters of the United States; and

											(ii)require that a vessel discharge ballast

				water the characteristics of which are consistent with clause (i), unless no

				technology exists to enable a vessel to discharge such ballast water.

											(B)Best performing

				treatmentIf no technology

				exists to enable a vessel to discharge ballast water in accordance with the

				discharge standard established under subparagraph (A)(i), the regulations

				promulgated pursuant to paragraph (1) shall require the vessel to discharge

				ballast water that—

											(i)has been treated with the best performing

				treatment technology; and

											(ii)(I)for existing vessels, has a concentration

				of viable biological material that contains 99 percent fewer near-coastal

				plankton than the concentration of viable biological material of the intake

				water of the vessel, as estimated under the certification process described in

				paragraph (5)(C); or

												(II)for new vessels, has a concentration of

				viable biological material that contains 99.9 percent fewer near-coastal

				plankton than the concentration of viable biological material of the intake

				water of the vessel, as estimated under the certification process described in

				paragraph (5)(C).

												(4)Review and

				revisionThe Secretary, with

				the concurrence of the Administrator, shall review and revise—

										(A)not less frequently than every 3 years, any

				determination relating to best performing treatment technology under paragraph

				(3)(B)(i); and

										(B)not less frequently than every 6 years, the

				regulations promulgated pursuant to paragraph (1).

										(5)Certification

				of treatments and practices

										(A)In

				generalNot later than the

				date on which regulations are promulgated pursuant to paragraphs (2) and (3),

				the Secretary shall, with the concurrence of the Administrator, promulgate

				regulations for—

											(i)the certification of treatments or

				practices the performances of which comply with the regulations; and

											(ii)on-going enforcement of the effective use

				of the certified treatments or practices.

											(B)Certification

				of ballast water exchange proceduresThe certification of ballast water exchange

				procedures in compliance with the regulations promulgated pursuant to paragraph

				(2) shall be based on a qualified type-approval process, including a protocol

				involving dye studies or models detailing flow dynamics of a vessel or class of

				vessels described in paragraph (2)(A)(ii) for demonstrating the number of

				flow-through exchanges necessary for such a vessel to meet the percentage purge

				requirements associated with the flow-through technique for ballast water

				exchange.

										(C)Certification

				of all other ballast water dischargeThe certification of treatments in

				compliance with the regulations promulgated pursuant to paragraph (1)(B) shall

				be based on a qualified type-approval process that—

											(i)is capable of estimating the extent to

				which ballast water discharge treated by a ballast water treatment system is

				likely to comply with applicable standards, including any restrictions relating

				to—

												(I)biological, chemical, or physical

				conditions of water taken into ballast; and

												(II)conditions encountered during a

				voyage;

												(ii)is capable of determining the extent to

				which a ballast water treatment method—

												(I)is environmentally sound, based on criteria

				promulgated by the Administrator under paragraph (8)(A); and

												(II)is safe for vessel and crew;

												(iii)may be used in estimating the expected

				useful life of the ballast water treatment system, as determined on the basis

				of voyage patterns and normal use conditions;

											(iv)includes a ship-boarding testing component

				(and may include a shore-based testing component);

											(v)provides for appropriate monitoring, as

				determined by the Administrator;

											(vi)provides for revocation by the

				Administrator of approval pending the results of the monitoring; and

											(vii)is cost-effective.

											(D)Expiration of

				ballast water exchange optionOn the date of expiration of the ballast

				water exchange option under paragraph (2), the certification process shall

				apply to all methods of ballast water management, treatment, and system

				design.

										(E)Review and

				revisionNot less frequently

				than every 3 years, the Secretary, in conjunction with the Administrator, shall

				review and, if necessary, revise the certification process pursuant to

				subsection (e)(1).

										(F)Application for

				approval

											(i)In

				generalThe Secretary and the

				Administrator shall approve an application for certification of a ballast water

				treatment system only if the application is in such form and contains such

				information as the Secretary and Administrator may require.

											(ii)Approval and

				disapproval

												(I)In

				generalOn receipt of an

				application under clause (i)—

													(aa)the Administrator shall, not later than 90

				days after the date of receipt of the application—

														(AA)review the application for compliance and

				consistency with environmental soundness criteria promulgated under paragraph

				(8)(A); and

														(BB)approve those ballast water treatment

				systems that meet those criteria; and

														(bb)the Secretary, in consultation with the

				Task Force, shall, not later than 180 days after the date of receipt of the

				application—

														(AA)determine whether the ballast water

				treatment system covered by the application meets the requirements of this

				subsection, as appropriate;

														(BB)approve or disapprove the application;

				and

														(CC)provide the applicant written notice of

				approval or disapproval.

														(II)LimitationsAn application approved under subclause (I)

				shall—

													(aa)be qualified with any limitations relating

				to voyage pattern, duration, or any other characteristic that may affect the

				effectiveness or environmental soundness of the ballast water treatment system

				covered by the application, as determined by the Secretary in consultation with

				the Administrator;

													(bb)be applicable to a specific vessel or group

				of vessels, as determined by the Secretary;

													(cc)be valid for the least of—

														(AA)the expected useful life of the ballast

				water treatment system;

														(BB)10 years; or

														(CC)such period of time for which the Secretary

				or Administrator (as appropriate) determines that (based on available

				information, including information developed pursuant to paragraph (6)(B)(iii))

				there exists a serious deficiency in performance or environmental soundness of

				the system relative to anticipated performance or environmental soundness;

				and

														(dd)be renewed if—

														(AA)the Secretary determines that the ballast

				water treatment system remains in compliance with applicable standards as of

				the date of application for renewal; or

														(BB)the remaining useful life of the vessel is

				less than 10 years.

														(6)Experimental

				approval for ballast water treatment

										(A)In

				generalThe owner or operator

				of a vessel may submit to the Secretary an application to test or evaluate a

				promising ballast water treatment technology that—

											(i)has the potential to achieve the standard

				set forth under subsection (b)(3)(A); and

											(ii)is likely to achieve a minimum performance

				that is the same as or more stringent than the best available performance that

				applies to a vessel under subsection (b)(3)(B).

											(B)ApprovalThe Secretary shall approve an application

				under subparagraph (A) if—

											(i)the Secretary and the Administrator, in

				consultation with the Task Force (including relevant regional panels, and the

				Prevention Committee, of the Task Force), determine that the treatment

				technologies meet the requirements in paragraph (3)(B)(ii); and

											(ii)the Administrator determines, based on

				independent and peer-reviewed information provided to the Secretary by the

				owner or operator of the vessel or other applicable parties, that the treatment

				technologies—

												(I)comply with environmental requirements

				(including regulations); and

												(II)have the potential to meet environmental

				soundness criteria established under paragraph (8)(A)(i).

												(C)WaiverIf the Secretary approves an application

				under subparagraph (B), the Secretary and the Administrator may waive the

				requirements under subsection (a)(4)(A) with respect to the vessel that is

				subject to the application approved.

										(D)Limitations

											(i)Period of

				testingTesting of the

				treatment system approved under this section may cease prior to the termination

				of the approval period described in clause (ii).

											(ii)Period of

				approvalApproval granted

				under subparagraph (B) shall be for the least of—

												(I)the expected useful life of the ballast

				water treatment system;

												(II)a period of 10 years; or

												(III)a period ending on the date that the

				Secretary and Administrator (as appropriate) determines that there exists a

				serious deficiency in performance or human safety or environmental soundness of

				the system relative to anticipated performance or environmental

				soundness.

												(iii)InformationAs a condition of receiving experimental

				approval for a treatment under subparagraph (B), the owner or operator of a

				vessel shall agree to collect and report such information regarding the

				operational and biological effectiveness of the treatment through sampling of

				the intake and discharge ballast as the Secretary may request.

											(iv)RenewalAn experimental approval may be renewed in

				accordance with paragraph (5)(F)(ii).

											(7)Incentives for

				use of treatment systems

										(A)In

				generalThe Secretary, the

				Secretary of Transportation, and the Administrator shall assist owners or

				operators of vessels that seek to obtain experimental approval for installation

				of ballast water treatment systems, including through providing guidance

				on—

											(i)a sampling protocol and test program for

				cost effective treatment evaluation;

											(ii)sources of sampling equipment and field

				biological expertise; and

											(iii)examples of shipboard evaluation

				studies.

											(B)Selection of

				technologies and practicesIn

				selecting technologies and practices for shipboard demonstration under section

				1104(b), the Secretary of the Interior and the Secretary of Commerce shall give

				priority consideration to technologies and practices that have received or are

				in the process of receiving certification under paragraph (5).

										(C)Annual

				summariesThe Secretary shall

				annually summarize, and make available to interested parties, all available

				information on the performance of technologies proposed for ballast treatment

				to facilitate the application process for experimental approval for ballast

				water treatment under paragraph (6).

										(8)Environmental

				soundness criteria for ballast treatments

										(A)In

				generalThe Administrator

				shall include in criteria promulgated under section 1202(j)(1)(A) specific

				criteria—

											(i)to ensure environmental soundness of

				ballast treatment systems; and

											(ii)to grant environmental soundness exceptions

				under subparagraph (B).

											(B)Exceptions

											(i)In

				generalIn reviewing

				applications under paragraph (5)(F)(ii)(I)(aa) in an emergency situation to

				achieve reductions in significant and acute risk of transfers of invasive

				species by vessels, the Secretary and the Administrator may jointly determine

				to make an exception to criteria described in subparagraph (A)(i).

											(ii)Qualification

				of approvalsTo be eligible

				for an exception under clause (i), an approval under paragraph

				(5)(F)(ii)(I)(aa) shall be qualified under paragraph (5)(F)(ii)(II).

											(c)Great Lakes

				Program

									(1)RegulationsUntil such time as regulations are

				promulgated to implement the amendments made by the National Aquatic Invasive

				Species Act of 2006, regulations promulgated to carry out this Act shall remain

				in effect until revised or replaced pursuant to the National Aquatic Invasive

				Species Act of 2006.

									(2)Relationship to

				other programsOn

				implementation of a national mandatory ballast management program that is at

				least as comprehensive as the Great Lakes program (as determined by the

				Secretary, in consultation with the Governors of Great Lakes States)—

										(A)the program regulating vessels and ballast

				water in Great Lakes under this section shall terminate; and

										(B)the national program shall apply to such

				vessels and ballast water.

										(3)Review and

				revision

										(A)In

				generalNot later than the

				date that is 18 months after the date of enactment of the National Aquatic

				Invasive Species Act of 2006, the Secretary shall—

											(i)review and revise regulations promulgated

				under this section to ensure the regulations provide the maximum practicable

				protection of the Great Lakes ecosystem from introduction by vessels (including

				vessels in the unballasted condition) of aquatic invasive species; and

											(ii)promulgate the revised regulations.

											(B)ContentsThe revised regulations shall include, at a

				minimum, requirements under subsections (a) and (b) (as amended by that

				Act).

										(d)Authority of

				the Secretary

									(1)In

				generalIn carrying out this

				section, the Secretary shall, with the concurrence of the Administrator,

				promulgate regulations in accordance with subsection (b).

									(2)Program

				components

										(A)In

				generalIn carrying out

				paragraph (1), the Secretary shall promulgate a separate set of regulations

				for—

											(i)ships that enter the Great Lakes after

				operating outside the exclusive economic zone; and

											(ii)ships that enter United States ports after

				operating outside the exclusive economic zone, excluding United States ports on

				the Great Lakes.

											(B)DurationRegulations promulgated under subparagraph

				(A)(i) shall remain in effect until the Great Lakes program is terminated

				pursuant to subsection (c).

										(3)RequirementsThe regulations promulgated under paragraph

				(1) shall—

										(A)protect the safety of—

											(i)each vessel; and

											(ii)the crew and passengers of each

				vessel;

											(B)provide for sampling of ballast intake and

				discharge flows through ballast piping to monitor for compliance with the

				regulations;

										(C)take into consideration—

											(i)vessel types;

											(ii)variations in the ecological conditions of

				waters and coastal areas of the United States; and

											(iii)different operating conditions;

											(D)be based on the best scientific information

				available;

										(E)not affect or supersede any requirements or

				prohibitions pertaining to the discharge of ballast water into waters of the

				United States under the Federal Water Pollution

				Control Act (33 U.S.C. 1251 et seq.); and

										(F)include a list of the best performing

				treatment technologies that is reviewed and updated under subsection

				(b)(4)(A).

										(4)Education and

				technical assistance programsThe Secretary may carry out education and

				technical assistance programs and other measures to promote compliance with the

				regulations promulgated under this subsection.

									(e)Periodic review

				and revision of regulations

									(1)In

				generalNot later than 3

				years after the date of enactment of the National Aquatic Invasive Species Act

				of 2006, and not less often than every 3 years thereafter, the Secretary shall

				(with the concurrence of the Administrator, based on recommendations of the

				Task Force, and information collected and analyzed under this title and in

				accordance with criteria developed by the Task Force under paragraph

				(3))—

										(A)assess the compliance by vessels with

				regulations promulgated under this section;

										(B)assess the effectiveness of the regulations

				referred to in subparagraph (A) in reducing the introduction and spread of

				aquatic invasive species by vessels; and

										(C)as necessary, on the basis of the best

				scientific information available—

											(i)revise the regulations referred to in

				subparagraph (A); and

											(ii)promulgate additional regulations.

											(2)Special review

				and revisionNot later than

				90 days after the date on which the Task Force makes a request to the Secretary

				for a special review and revision of the Program, the Secretary shall (with the

				concurrence of the Administrator)—

										(A)conduct a special review of regulations in

				accordance with paragraph (1); and

										(B)as necessary, in the same manner as

				provided under paragraph (1)(C)—

											(i)revise those guidelines; or

											(ii)promulgate additional regulations.

											(3)Criteria for

				effectivenessNot later than

				1 year after the date of enactment of the National Aquatic Invasive Species Act

				of 2006, and every 3 years thereafter, the Task Force shall submit to the

				Secretary criteria for determining the adequacy and effectiveness of all

				regulations promulgated under this section.

									(f)Sanctions

									(1)Civil

				penalties

										(A)In

				generalAny person that

				violates a regulation promulgated under this section shall be liable for a

				civil penalty in an amount not to exceed $50,000.

										(B)Separate

				violationsEach day of a

				continuing violation constitutes a separate violation.

										(C)Liability of

				vesselsA vessel operated in

				violation of a regulation promulgated under this Act shall be liable in rem for

				any civil penalty assessed under this subsection for that violation.

										(2)Criminal

				penaltiesAny person that

				knowingly violates the regulations promulgated under subsection (b) is guilty

				of a class C felony.

									(3)Revocation of

				clearanceOn request of the

				Secretary, the Secretary of the Treasury shall withhold or revoke the clearance

				of a vessel required by section 4197 of the Revised Statutes (46 U.S.C. App.

				91), if the owner or operator of that vessel is in violation of

				the regulations promulgated under subsection (b).

									(4)Exception to

				sanctionsThis subsection

				does not apply to a failure to exchange ballast water if—

										(A)the master of a vessel, acting in good

				faith, decides that the exchange of ballast water will threaten the safety or

				stability of the vessel or the crew or passengers of the vessel; and

										(B)the vessel complies with—

											(i)recordkeeping requirements of this

				Act;

											(ii)contingency requirements of section 1211;

				and

											(iii)reporting requirements of this Act.

											(g)Coordination

				with other agenciesThe

				Secretary is encouraged to use (with consent) the expertise, facilities,

				members, or personnel of, appropriate Federal and State agencies and

				organizations that have routine contact with vessels, as determined by the

				Secretary.

								(h)Consultation

				with Canada, Mexico, and other foreign governmentsIn

				developing the guidelines issued and regulations promulgated under this

				section, the Secretary is encouraged to consult with the Government of Canada,

				the Government of Mexico, and any other government of a foreign country that

				the Secretary, in consultation with the Task Force, determines to be necessary

				to develop and implement an effective international program for preventing the

				unintentional introduction and spread of nonindigenous species.

								(i)International

				cooperationThe Secretary, in

				cooperation with the International Maritime Organization of the United Nations

				and the Commission on Environmental Cooperation established pursuant to the

				North American Free Trade Agreement, is encouraged to enter into negotiations

				with the governments of foreign countries to develop and implement an effective

				international program for preventing the unintentional introduction and spread

				of nonindigenous species.

								(j)Safety

				exemption

									(1)Master

				discretionThe Master of a

				vessel is not required to conduct a ballast water exchange if the Master

				determines that the exchange would threaten the safety or stability of the

				vessel, or the crew or passengers of the vessel, because of adverse weather,

				vessel architectural design, equipment failure, or any other extraordinary

				conditions.

									(2)Other

				requirementsA vessel that

				does not exchange ballast water on the high seas under paragraph (1) shall not

				discharge ballast water in any harbor, except in accordance with a contingency

				strategy approved by the Secretary (and included in the invasive species

				management plan of the vessel) to reduce the risk of organism transfer by the

				discharge (using the best practicable technology and practices pursuant to

				regulations promulgated under subsection (b)(1)).

									(k)Non-discriminationThe Secretary shall ensure that vessels

				registered outside of the United States do not receive more favorable treatment

				than vessels registered in the United States in any case in which the Secretary

				performs studies, reviews compliance, determines effectiveness, establishes

				requirements, or performs any other responsibilities under this Act.

								(l)Effect on other

				lawNothing in this section

				or any regulation promulgated under this section supersedes or otherwise

				affects any requirement or prohibition relating to the discharge of ballast

				water under the Federal Water Pollution Control

				Act (33

				U.S.C. 1251 et

				seq.).

								.

					(b)Conforming

			 amendments

						(1)Section 1102(c)(1) of the Nonindigenous

			 Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.

			 4712(c)(1)) is amended by striking issued under section

			 1101(b) and inserting promulgated under section

			 1101(e).

						(2)Section 1102(f)(1)(B) of the Nonindigenous

			 Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.

			 4712(f)(1)(B)) is amended by striking guidelines issued

			 pursuant to section 1101(c) and inserting regulations

			 promulgated under section 1101(e).

						104.Armed services whole

			 vessel management programSection 1103 of the Nonindigenous Aquatic

			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4713) is amended—

					(1)by striking the section heading and

			 inserting the following:

						

							1103.Armed services

				whole vessel management

				program

							;

					and

					(2)in subsection (a)—

						(A)by striking Subject to and

			 inserting the following:

							

								(1)Ballast

				waterSubject

				to

								; and

						(B)by adding at the end the following:

							

								(2)Towed vessel

				management Program

									(A)In

				generalSubject to

				operational conditions, the Secretary of Defense, in consultation with the

				Secretary, the Task Force, and the International Maritime Organization, shall

				implement a towed vessel management program for Department of Defense vessels

				to minimize the risk of introductions of aquatic invasive species through hull

				and associated hull aperture transfers by towed vessels.

									(B)Current ballast

				ProgramExcept as provided in

				subparagraph (A), this Act does not affect the ballast program for Department

				of Defense vessels in effect on the date of enactment of the National Aquatic

				Invasive Species Act of 2006.

									(3)ReportsNot later than 3 years after the date of

				enactment of the National Aquatic Invasive Species Act of 2006, and every 3

				years thereafter, the Secretary of Defense shall submit to Congress a report

				that includes a summary and analysis of the program carried out under this

				section.

								.

						105.Priority pathway

			 management programSubtitle C

			 of title I of the Nonindigenous Aquatic Nuisance Prevention and Control Act of

			 1990 (16 U.S.C.

			 4721 et seq.) is amended by adding at the end the

			 following:

					

						1210.Priority pathway

				management program

							(a)Identification

				of high priority pathwaysNot

				later than 2 years after the date of enactment of the National Aquatic Invasive

				Species Act of 2006, and every 3 years thereafter, the Task Force, in

				coordination with the Invasive Species Council and in consultation with

				representatives of States, industry, and other interested parties, shall, based

				on pathway surveys conducted under this title and other available research

				relating to the rates of introductions in waters of the United States—

								(1)identify those pathways that pose the

				highest risk for introductions of invasive species, both nationally and on a

				region-by-region basis;

								(2)develop recommendations for management

				strategies for those high-risk pathways;

								(3)include in the report to Congress required

				under section 1201(f)(2)(B) a description of the identifications, strategies,

				and recommendations based on research collected under this title; and

								(4)identify invasive species not yet

				introduced into waters of the United States that are likely to be introduced

				into waters of the United States unless preventative measures are taken.

								(b)Management of

				high priority pathwaysNot

				later than 3 years after the date of enactment of the National Aquatic Invasive

				Species Act of 2006, the Task Force or agencies of jurisdiction shall, to the

				maximum extent practicable, implement the strategies described in subsection

				(a)(2), considering appropriate periodic updates to the

				strategies.

							.

				106.Screening process

			 for planned importations of live aquatic organismsSubtitle

			 B of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990

			 (16 U.S.C.

			 4711 et seq.) is amended by adding at the end the

			 following:

					

						1105.Screening process

				for planned importations of live aquatic organisms

							(a)In

				generalNot later than 3

				years after the date of enactment of the National Aquatic Invasive Species Act

				of 2006, no live aquatic organism of a species not in trade shall be imported

				into the United States without screening and approval in accordance with

				subsections (c) and (d).

							(b)Guidelines

								(1)In

				generalNot later than 30

				months after the date of enactment of the National Aquatic Invasive Species Act

				of 2006, in consultation with regional panels convened under section 1203,

				States, tribes, and other stakeholders, the Invasive Species Council (in

				conjunction with the Task Force) shall promulgate guidelines for screening

				proposed planned importations of live aquatic organisms into the United States

				that include—

									(A)guidelines for minimum information

				requirements for determinations under subsection (c); and

									(B)guidelines for a simplified notification

				procedure for any additional shipments of organisms that may occur after

				completion of an initial screening process and determination under subsection

				(c).

									(2)PurposeThe purpose of the screening process shall

				be to prevent the introduction or establishment of aquatic invasive species

				(including pathogens and parasites of the species) in waters of the United

				States and contiguous waters of Canada and Mexico.

								(3)FactorsIn developing guidelines under this

				subsection and reviewing and revising the guidelines under subsection (j), the

				Invasive Species Council and the Task Force shall consider—

									(A)the likelihood of the spread of species by

				human or natural means;

									(B)species that may occur in association with

				the species planned for importation including pathogens, parasites, and

				free-living organisms;

									(C)regional differences in probability of

				invasion and associated impacts;

									(D)the difficulty of controlling an

				established population of an aquatic invasive species in the wild; and

									(E)the profile established under section

				1108(b).

									(c)CategoriesThe screening process shall—

								(1)require the identification, to the maximum

				extent practicable, to the species level and, at a minimum, to the genus level,

				of live aquatic organisms proposed for importation; and

								(2)designate—

									(A)species with high or moderate probability

				of undesirable impacts to areas within the boundaries of the United States and

				contiguous areas of neighboring countries, to which the species is likely to be

				spread by human or natural means; and

									(B)species with respect to which there is

				insufficient information to determine the risk category based on guidelines

				issued pursuant to subsection (b)(1)(B).

									(d)Evaluation

								(1)In

				generalNot later than 180

				days after the date of promulgation of guidelines under subsection (b), in

				consultation with regional panels convened under section 1203, States, tribes,

				and other stakeholders, a Federal agency with authority over an importation

				into the United States of a live organism of a species not in trade and

				proposed for importation into the United States shall screen the species in

				accordance with guidelines promulgated under subsection (b).

								(2)Delegation and

				authority

									(A)In

				generalSubject to

				subparagraph (B), if no agency has authority described in paragraph (1) or an

				agency delegates the screening to the Director under subsection (h), the

				Director shall screen the organisms in accordance with subsections (a) and

				(b).

									(B)United states

				fish and wildlife serviceThe

				Director may restrict or prohibit the importation of an organism of a species

				not in trade if—

										(i)no other Federal agency has authority to

				regulate the importation of the species in trade; and

										(ii)the Director determines, based on an

				evaluation that is consistent with the screening requirements promulgated under

				subsection (g), that the species in trade has a high or moderate probability of

				an undesirable impact to an area within the boundaries of the United States or

				a contiguous area of a neighboring country, to which the species may be spread

				by human or natural means.

										(3)Multiple

				jurisdiction

									(A)In

				generalSubject to

				subparagraph (B), if more than 1 agency has jurisdiction over the importation

				of a live organism, the agencies shall conduct only 1 screening process in

				accordance with the memorandum of understanding described in subsection (f) (in

				consultation with National Oceanic and Atmospheric Administrator).

									(B)Cultured

				aquatic organismsThe

				Secretary of Agriculture shall conduct screening of organisms imported to be

				cultured.

									(e)RequirementsA Federal agency of jurisdiction, or the

				Director shall—

								(1)restrict or prohibit the importation into

				the United States from outside the United States of any species that is

				described in subsection (c)(2)(A);

								(2)prohibit the importation of any species

				described in subsection (c)(2)(B), unless the importation is for the sole

				purpose of research that is conducted in accordance with section 1202(f)(2);

				and

								(3)make a determination under this subsection

				not later than 180 days after receiving a complete request for permission to

				import a live aquatic species.

								(f)Memorandum of

				understanding

								(1)In

				generalThe Director of the

				United States Fish and Wildlife Service shall enter into a memorandum of

				understanding with the agencies of jurisdiction regarding the screening

				requirements of this section.

								(2)ContentsThe memorandum of understanding shall

				contain, at a minimum—

									(A)a description of the relationship between

				and responsibilities of the agencies of jurisdiction, including a process

				designating a lead agency in cases in which multiple agencies may have

				jurisdiction over the screening of an aquatic species;

									(B)the process by which the Director will

				delegate screening duties to and receive delegation from other agencies of

				jurisdiction; and

									(C)the process by which agencies of

				jurisdiction and the Invasive Species Council will coordinate and share

				information required for the screening of species.

									(g)Screening

				requirementsThe Director

				shall promulgate screening requirements consistent with the guidelines

				promulgated under subsection (b) to evaluate any planned live aquatic species

				importation (including an importation carried out by a Federal agency) from

				outside the borders of the United States into waters of the United States that

				is—

								(1)not otherwise subject to Federal authority

				to permit the importation; or

								(2)delegated to the Director by another agency

				of jurisdiction under subsection (h).

								(h)Delegation to

				DirectorAny agency with

				authority over the planned importation of a live aquatic organism may delegate

				to the Director the screening process carried out under this section.

							(i)Catalog of

				species in tradeNot later

				than 1 year after the date of enactment of the National Aquatic Invasive

				Species Act of 2006, the Director of the United States Geological Survey and

				the Director of the Smithsonian Environmental Research Center, in cooperation

				with agencies with jurisdiction over planned importations of live organisms,

				shall—

								(1)develop and, as necessary, update a catalog

				of species in trade; and

								(2)include the list in the information

				provided to the public pursuant to section 1102(f).

								(j)Review and

				revision

								(1)In

				generalAt least once every 3

				years, the Council, in conjunction with the Task Force, shall use research on

				early detection and monitoring under section 1106, among other information

				sources, to review and revise to the screening, guidelines, and process carried

				out under this section.

								(2)ReportThe Invasive Species Council shall include

				in its report to Congress required pursuant to section 1201(f)(2)(B)—

									(A)an evaluation of the effectiveness of the

				screening processes carried out under this section;

									(B)the consistency of the application of the

				screening process by agencies; and

									(C)recommendations for revisions of the

				processes.

									(k)Prohibitions

								(1)In

				generalExcept as otherwise

				provided in this section, it shall be unlawful to import a live aquatic

				organism of a species not in trade.

								(2)Penalties

									(A)Civil

				penaltyAny person that

				violates paragraph (1) shall be liable for a civil penalty in an amount not to

				exceed $50,000.

									(B)Criminal

				penaltiesAny person that

				knowingly violates paragraph (1) is guilty of a class C felony.

									(l)FeesThe head of any agency that has

				jurisdiction over a planned importation of a species subject to screening under

				this Act may increase the amount of any appropriate fee that is charged under

				an authority of law to offset the cost of any screening process carried out

				under this section.

							(m)InformationA Federal agency conducting a screening

				process under this section shall make the results of the process available to

				the public (including international organizations).

							(n)Effect on other

				laws

								(1)In

				generalNothing in this

				section repeals, supercedes, or modifies any provision of Federal or State law

				relating to the screening process for aquatic species importation.

								(2)More protective

				lawsA State, the District of

				Columbia, or a territory of the United States may adopt an aquatic plant or

				animal importation law, regulation, or policy that requires a more protective

				screening process for aquatic species importation than the regulations and

				policies of this

				section.

								.

				107.Early

			 detectionSubtitle B of the

			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990

			 (16 U.S.C.

			 4711 et seq.) (as amended by section 106) is amended by adding

			 at the end the following:

					

						1106.Early detection and

				monitoring

							(a)In

				generalNot later than 18

				months after the date of enactment of the National Aquatic Invasive Species Act

				of 2006, in conjunction with the Council, the Task Force shall (based on the

				standard protocol for early detection surveys developed under this title),

				promulgate a set of sampling protocols, a geographic plan, and budget to

				support a national system of ecological surveys to rapidly detect

				recently-established aquatic invasive species in waters of the United

				States.

							(b)ContentsThe protocols, plan, and budget shall, at a

				minimum—

								(1)address a diversity of aquatic ecosystems

				of the United States (including inland and coastal waters);

								(2)encourage State, local, port, and tribal

				participation in monitoring;

								(3)balance scientific rigor with

				practicability, timeliness, and breadth of sampling activity;

								(4)considers the pathways and organisms

				identified under section 1210;

								(5)include a capacity to evaluate the impacts

				of permitted importations screened by the processes established under section

				1105; and

								(6)include clear lines of communication with

				appropriate Federal, State, and regional rapid response authorities.

								(c)ImplementationNot later than 3 years after the date of

				enactment of the National Aquatic Invasive Species Act of 2006, the Director of

				the United States Geological Survey, the Administrator of the National Oceanic

				and Atmospheric Administration, and the Administrator (in consultation with the

				Invasive Species Council and in coordination with other agencies and

				organizations) shall implement a national system of ecological surveys that

				is—

								(1)carried out in cooperation with State,

				local, port, tribal authorities, and other non-Federal entities (such as

				colleges and universities); and

								(2)based on the protocols, plan, and budget

				published under subsection (a) and any public

				comment.

								.

				108.Rapid

			 responseSubtitle C of title I

			 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990

			 (16 U.S.C.

			 4721 et seq.) (as amended by section 105) is amended by adding

			 at the end the following:

					

						1211.Rapid

				response

							(a)Emergency Rapid

				Response Fund

								(1)EstablishmentThere is established in the Treasury of the

				United States a revolving fund to assist States in implementing rapid response

				measures for aquatic invasive species, to be known as the Emergency

				Rapid Response Fund (referred to in this subsection as the

				Fund), consisting of—

									(A)such amounts as are appropriated to the

				Fund under section 1301(g)(2)(A); and

									(B)any interest earned on investment of

				amounts in the Fund under paragraph (3).

									(2)Expenditures

				from fund

									(A)In

				generalSubject to

				subparagraph (C), on request by the Secretary of the Interior, the Secretary of

				the Treasury shall transfer from the Fund to the Secretary of the Interior such

				amounts as the Secretary of the Interior determines are necessary to provide

				financial assistance to a State or the Federal rapid response team under

				subparagraph (B) to assist in implementing rapid response measures for aquatic

				invasive species.

									(B)State

				assistance

										(i)In

				generalA State may submit to

				the Secretary of the Interior an application for emergency response assistance

				from the Fund.

										(ii)ApprovalIf the Secretary of the Interior approves

				an application submitted under clause (i), the Secretary shall use amounts

				provided to the Secretary under subparagraph (A)—

											(I)in a case in which a State has in effect a

				rapid response contingency strategy that is approved under subsection (b), to

				provide emergency response assistance to the State; and

											(II)in a case in which the State does not have

				a rapid response contingency strategy approved under subsection (b) in effect,

				to provide emergency response assistance to the Federal rapid response team

				established under subsection (f).

											(iii)Additional

				fundsIf additional amounts

				are needed for the conduct of emergency response activities in the State, the

				Secretary of the Interior may provide additional assistance to the State or

				Federal rapid response team under this paragraph.

										(C)Administrative

				expensesAn amount not to

				exceed 10 percent of the amounts in the Fund shall be available for each fiscal

				year to pay the administrative expenses necessary to carry out this Act.

									(3)Investment of

				amounts

									(A)In

				generalThe Secretary of the

				Treasury shall invest such portion of the Fund as is not, in the judgment of

				the Secretary of the Treasury, required to meet current withdrawals.

									(B)Interest-bearing

				obligationsInvestments may

				be made only in interest-bearing obligations of the United States.

									(C)Acquisition of

				obligationsFor the purpose

				of investments under subparagraph (A), obligations may be acquired—

										(i)on original issue at the issue price;

				or

										(ii)by purchase of outstanding obligations at

				the market price.

										(D)Sale of

				obligationsAny obligation

				acquired by the Fund may be sold by the Secretary of the Treasury at the market

				price.

									(E)Credits to

				FundThe interest on, and the

				proceeds from the sale or redemption of, any obligations held in the Fund shall

				be credited to and form a part of the Fund.

									(4)Transfers of

				amounts

									(A)In

				generalThe amounts required

				to be transferred to the Fund under this section shall be transferred at least

				monthly from the general fund of the Treasury to the Fund on the basis of

				estimates made by the Secretary of the Treasury.

									(B)AdjustmentsProper adjustment shall be made in amounts

				subsequently transferred to the extent prior estimates were in excess of or

				less than the amounts required to be transferred.

									(b)State rapid

				response contingency strategiesThe Task Force, in consultation with the

				Invasive Species Council, shall approve a rapid response contingency strategy

				of a State if the strategy—

								(1)identifies all key governmental and

				nongovernmental partners to be involved in carrying out the strategy;

								(2)clearly designates the authorities and

				responsibilities of each partner, including the authority of any State or

				government of an Indian tribe to distribute emergency funds;

								(3)specifies criteria for rapid response

				measures, including a diagnostic system that—

									(A)distinguishes cases in which rapid response

				has a likelihood of success and cases in which rapid response has no likelihood

				of success;

									(B)distinguishes rapid response measures from

				ongoing management and control of established populations of aquatic invasive

				species; and

									(C)distinguishes instances in which the rate

				and probability of organism dispersal is significantly altered by vessel

				movements;

									(4)includes an early detection strategy that

				supports or complements the early detection and monitoring system developed

				under section 1108;

								(5)provides for a monitoring capability to

				assess—

									(A)the extent of infestations; and

									(B)the effectiveness of rapid response

				efforts;

									(6)to the maximum extent practicable, is

				integrated into the State aquatic invasive species management plan approved

				under section 1204;

								(7)to the maximum extent practicable, includes

				rapid response tools that meet environmental criteria developed under

				subsection (f)(4);

								(8)includes a public education and outreach

				component directed at—

									(A)potential pathways for spread of aquatic

				invasive species; and

									(B)persons involved in industries and

				recreational activities associated with those pathways; and

									(9)to the extent that the strategy involves

				vessels, conforms with guidelines issued by the Secretary under subsection

				(d)(2).

								(c)Regional Rapid

				Response Contingency StrategiesThe Task Force, with the concurrence of the

				Invasive Species Council and in consultation with the regional panels of the

				Task Force established under section 1203, shall encourage the development of

				regional rapid response contingency strategies that—

								(1)provide a consistent and coordinated

				approach to rapid response; and

								(2)are approved by—

									(A)the Secretary; and

									(B)the Governors and Indian tribes having

				jurisdiction over areas within a region.

									(d)Model Rapid

				Response Contingency StrategiesNot later than 18 months after the date of

				enactment of the National Aquatic Invasive Species Act of 2006—

								(1)the Task Force, with the concurrence of the

				Invasive Species Council and the regional panels of the Task Force established

				under section 1203, shall develop—

									(A)a model State rapid response contingency

				strategy (including rapid assessment capability) for aquatic invasive species

				that meets, to the maximum extent practicable, the requirements of paragraphs

				(1) through (9) of subsection (b); and

									(B)a model regional rapid response contingency

				strategy (including rapid assessment capability) for aquatic invasive species;

				and

									(2)the Secretary, in concurrence with the Task

				Force and the regional panels of the Task Force, shall issue guidelines that

				describe vessel-related requirements that may be used in a rapid response

				contingency strategy approved under this section.

								(e)Cost

				sharing

								(1)State rapid

				response contingency strategiesThe Federal share of the cost of activities

				carried out under a State rapid response contingency strategy approved under

				subsection (b) shall be not less than 50 percent.

								(2)Regional rapid

				response contingency strategiesThe Federal share of the cost of activities

				carried out under a regional rapid response contingency strategy approved under

				subsection (c) shall be not less than 75 percent.

								(3)Form of

				non-federal shareThe

				non-Federal share required under paragraph (1) or (2) may be in the form of

				in-kind contributions.

								(f)Federal rapid

				response teams

								(1)Establishment

				of teamsNot later than 1

				year after the date of enactment of the National Aquatic Invasive Species Act

				of 2006, the Invasive Species Council, in coordination with the Task Force and

				the heads of appropriate Federal agencies, shall establish a Federal rapid

				response team for each of the 10 Federal regions that comprise the Standard

				Federal Regional Boundary System.

								(2)Duties of

				teamsEach Federal rapid

				response team shall, at a minimum—

									(A)implement rapid eradication or control

				responses for newly detected aquatic invasive species on Federal and tribal

				land;

									(B)carry out, or assist in carrying out, rapid

				responses for newly detected aquatic invasive species on non-Federal land at

				the request of a State, Indian tribe, or group of States or Indian

				tribes;

									(C)provide training and expertise for State,

				tribal, or regional rapid responders;

									(D)provide central sources of information for

				rapid responders;

									(E)maintain a list of researchers and rapid

				response volunteers; and

									(F)in carrying out any rapid response activity

				with respect to an aquatic noxious weed listed under section 412(f) of the

				Plant Protection Act (7 U.S.C. 7712(f)), include

				representatives of the Animal and Plant Health Inspection Service.

									(3)Criteria for

				identifying cases of rapid response warranting federal assistanceNot later than 1 year after the date of

				enactment of the National Aquatic Invasive Species Act of 2006, the Task Force,

				with the concurrence of the Invasive Species Council, shall develop criteria to

				identify cases warranting Federal assistance for rapid assessment and response

				under this subsection, including indicative criteria relating to, at a

				minimum—

									(A)the extent to which infestations of aquatic

				invasive species may be managed successfully by rapid response;

									(B)the extent to which rapid response efforts

				may differ from ongoing management and control; and

									(C)the extent to which infestations of

				nonindigenous aquatic invasive species are considered to be an acute or chronic

				threat to—

										(i)biodiversity of native aquatic

				organisms;

										(ii)habitats of native fish and wildlife;

				or

										(iii)human health.

										(4)Environmental

				criteriaNot later than 1

				year after the date of enactment of the National Aquatic Invasive Species Act

				of 2006, the Administrator, in consultation with the Invasive Species Council,

				the Secretary of Transportation, the Task Force (including regional panels of

				the Task Force established under section 1203), the Director, and the Director

				of the National Marine Fisheries Service, shall develop environmental criteria

				to minimize nontarget environmental impacts of rapid responses carried out

				pursuant to this

				section.

								.

				109.Environmental

			 soundnessSection 1202 of the

			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990

			 (16 U.S.C.

			 4722) is amended—

					(1)by redesignating subsections (j) and (k) as

			 subsections (l) and (m), respectively; and

					(2)by inserting after subsection (i) the

			 following:

						

							(j)Improvement of

				treatment methods for aquatic Invasive Species

								(1)Criteria to

				evaluate environmental soundness of treatment methods

									(A)In

				generalNot later than 1 year

				after the date of enactment of the National Aquatic Invasive Species Act of

				2006, the Administrator, in consultation with the Secretary, the Invasive

				Species Council, and the Task Force (including any regional panels of the Task

				Force) shall promulgate criteria to evaluate the treatment methods described in

				subparagraph (B) for the purpose of ensuring that the treatment methods pose no

				significant threat of adverse effect on human health, public safety, or the

				environment (including air quality and the aquatic environment) that is acute,

				chronic, cumulative, or collective.

									(B)Treatment

				methodsThe treatment methods

				referred to in subparagraph (A) are all mechanical, physical, chemical,

				biological, and other treatment methods used in bodies of water of the United

				States (regardless of whether the bodies of water are navigable and regardless

				of the origin of the waters), to prevent, treat, or respond to the introduction

				of aquatic invasive species.

									(C)ConsultationIn carrying out subparagraph (A), the

				Administrator shall consult with—

										(i)the Secretary of Transportation;

										(ii)the Task Force (including the regional

				panels of the Task Force established under section 1203);

										(iii)the Director;

										(iv)the Assistant Secretary;

										(v)the Director of the National Marine

				Fisheries Service; and

										(vi)relevant State agencies.

										(2)Publication of

				information on environmentally sound treatment methodsThe Administrator, in consultation with the

				Invasive Species Council, shall publish (not later than 1 year after the date

				of enactment of the National Aquatic Invasive Species Act of 2006) and update

				annually—

									(A)a list of environmentally sound treatment

				methods that may apply to a potential aquatic invasive species response

				effort;

									(B)accompanying research that supports the

				environmental soundness of each approved treatment method; and

									(C)explicit guidelines under which each

				treatment method can be used in an environmentally sound manner.

									(3)ReportsThe Invasive Species Council and Task Force

				shall include the information described in paragraph (2) in the reports

				submitted under section

				1201(f)(2)(B).

								.

					110.Information,

			 education, and outreachSection 1202(h) of the Nonindigenous Aquatic

			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722(h)) is

			 amended—

					(1)by striking (h)

			 Education.—The

			 Task Force and inserting the following:

						

							(h)Information,

				education, and outreach

								(1)In

				generalThe Task

				Force

								;

				and

					(2)by adding at the end the following:

						

							(2)Activities

								(A)In

				generalThe programs carried

				out under paragraph (1) shall include the activities described in this

				paragraph.

								(B)Public

				outreach

									(i)Public

				warningsNot later than 180

				days after the date of enactment of the Great

				Lakes Collaboration Implementation Act of 2006, each Federal

				officer of an agency that provides Federal funds to States for building or

				maintaining public access points to United States water bodies shall amend the

				guidelines of the agency, in consultation with relevant State agencies, to

				encourage the posting of regionally-specific public warnings or other suitable

				informational and educational materials at the access points regarding—

										(I)the danger of spread of aquatic invasive

				species through the transport of recreational watercraft; and

										(II)methods for removing organisms prior to

				transporting a watercraft.

										(ii)Cleaning of

				watercraft at marinasNot

				later than 1 year after the date of enactment of the

				Great Lakes Collaboration Implementation Act

				of 2006, the Under Secretary and the Director (in cooperation

				with the Task Force and in consultation with the States, relevant industry

				groups, and Indian tribes) shall develop an education, outreach, and training

				program directed toward marinas and marina operators regarding—

										(I)checking watercraft for live

				organisms;

										(II)removing live organisms from the watercraft

				before the watercraft are commercially or recreationally trailered;

										(III)encouraging regular hull cleaning and

				maintenance, avoiding in-water hull cleaning; and

										(IV)other activities, as identified by the

				Secretary.

										(iii)Proper

				disposal of nonindigenous live aquatic organisms in tradeThe Task Force shall—

										(I)not later than 1 year after the date of

				enactment of the Great Lakes Collaboration

				Implementation Act of 2006, develop (in consultation with

				industry and other affected parties) guidelines for proper disposal of live

				nonindigenous aquatic organisms in trade; and

										(II)use the guidelines in appropriate public

				information and outreach efforts.

										(C)100th meridian

				program

									(i)In

				generalNot later than 1 year

				after the date of enactment of the Great

				Lakes Collaboration Implementation Act of 2006, the Task Force

				shall expand the information and education program directed at recreational

				boaters in States from which watercraft are transported westward across the

				100th meridian.

									(ii)ActivitiesIn carrying out the program, the task force

				shall—

										(I)survey owners of watercraft transported

				westward across the 100th meridian to determine the States of origin of most

				such owners;

										(II)provide information directly to watercraft

				owners concerning the importance of cleaning watercraft carrying live organisms

				before transporting the watercraft; and

										(III)support education and information programs

				of the States of origin to ensure that the State programs address westward

				spread.

										(D)Information and

				education program by national park serviceThe Secretary of the Interior, acting

				through the Director of the National Park Service, shall develop a program to

				provide public outreach and other educational activities to prevent the spread

				of aquatic invasive species by recreational watercraft in parkland or through

				events sponsored by the National Park Service.

								(3)Outreach to

				industryThe Task Force, in

				conjunction with the Invasive Species Council, shall carry out activities to

				inform and promote voluntary cooperation and regulatory compliance by members

				of the national and international maritime, horticultural, aquarium,

				aquaculture, pet trade, and other appropriate industries with screening,

				monitoring, and control of the transportation of aquatic invasive

				species.

							(4)Public access

				to monitoring informationThe

				Task Force, the Invasive Species Council, and other relevant agencies, shall

				maintain information on the Internet regarding—

								(A)the best approaches for the public and

				private interests to use in assisting with national early detection and

				monitoring of aquatic invasive species in waters of the United States;

								(B)contact locations for joining a national

				network of monitoring stations;

								(C)approved State Management Plans under

				section 1204(a) and Rapid Response Contingency Strategies under subsections (b)

				and (c) of section 1211; and

								(D)the list of potential invaders under

				section

				1201(a)(4).

								.

					111.Ecological and

			 pathway research

					(a)In

			 generalThe administering

			 agencies shall develop and conduct a marine and fresh-water research program

			 which shall include ecological and pathway surveys and experimentation to

			 detect nonnative aquatic species in aquatic ecosystems and to assess rates and

			 patterns of introductions of nonnative aquatic species in aquatic ecosystems.

			 The goal of this marine and freshwater research program shall be to support

			 efforts to prevent the introduction of, detect, and eradicate invasive species

			 through informing early detection and rapid response efforts, informing

			 relevant policy decisions, and assessing the effectiveness of implemented

			 policies to prevent the introduction and spread of aquatic invasive species.

			 Surveys and experiments under this subsection shall be commenced not later than

			 18 months after the date of enactment of this Act.

					(b)Protocol

			 developmentThe administering

			 agencies shall establish standardized protocols for conducting ecological and

			 pathway surveys of nonnative aquatic species under subsection (a) that are

			 integrated and produce comparable data. Protocols shall, as practicable, be

			 integrated with existing protocols and data collection methods. In developing

			 the protocols under this subsection, the administering agencies shall draw on

			 the recommendations gathered at the workshop under subsection (g). The

			 protocols shall be peer reviewed, and revised as necessary. Protocols shall be

			 completed within 1 year after the date of enactment of this Act.

					(c)Ecological and

			 pathway survey requirements(1)Each ecological survey conducted under

			 subsection (a) shall, at a minimum—

							(A)document baseline ecological information of

			 the aquatic ecosystem including, to the extent practicable, a comprehensive

			 inventory of native species, nonnative species, and species of unknown origin

			 present in the ecosystem, as well as the chemical and physical characteristics

			 of the water and underlying substrate;

							(B)for nonnative species, gather information

			 to assist in identifying their life history, environmental requirements and

			 tolerances, the historic range of their native ecosystems, and their history of

			 spreading from their native ecosystems;

							(C)track the establishment of nonnative

			 species including information about the estimated abundance of nonnative

			 organisms in order to allow an analysis of the probable date of introduction of

			 the species; and

							(D)identify the likely pathway of entry of

			 nonnative species.

							(2)Each pathway survey conducted under this

			 section shall, at a minimum—

							(A)identify what nonnative aquatic species are

			 being introduced or may be introduced through the pathways under

			 consideration;

							(B)determine the quantities of organisms being

			 introduced through the pathways under consideration; and

							(C)determine the practices that contributed to

			 or could contribute to the introduction of nonnative aquatic species through

			 the pathway under consideration.

							(d)Number and

			 location of survey sitesThe

			 administering agencies shall designate the number and location of survey sites

			 necessary to carry out marine and freshwater research required under this

			 section. In establishing sites under this subsection or subsection (e),

			 emphasis shall be on the geographic diversity of sites, as well as the

			 diversity of the human uses and biological characteristics of sites.

					(e)Competitive grant

			 programThe National Oceanic

			 and Atmospheric Administration and the United States Geological Survey shall

			 jointly administer a program to award competitive, peer-reviewed grants to

			 academic institutions, State agencies, and other appropriate groups, in order

			 to assist in carrying out subsection (a), and shall include to the maximum

			 extent practicable diverse institutions, including Historically Black Colleges

			 and Universities and those serving large proportions of Hispanics, Native

			 Americans, Asian-Pacific Americans, or other underrepresented

			 populations.

					(f)Ship pathway

			 surveysSection

			 1102(b)(2)(B)(ii) of the Nonindigenous Aquatic Nuisance Prevention and Control

			 Act of 1990 (16 U.S.C. 4712(b)(2)(B)(ii)) is amended to read as follows:

						

							(ii)examine other potential modes for the

				introduction of nonnative aquatic species by ship, including hull

				fouling.

							.

					(g)WorkshopIn order to support the development of the

			 protocols and design for the surveys under subsections (b) and (c), and to

			 determine how to obtain consistent, comparable data across a range of

			 ecosystems, the administering agencies shall convene at least 1 workshop with

			 appropriate researchers and representatives involved in the management of

			 aquatic invasive species from Federal and State agencies and academic

			 institutions to gather recommendations. The administering agencies shall make

			 the results of the workshop widely available to the public. The workshop shall

			 be held within 180 days after the date of enactment of this Act.

					(h)ExperimentationThe administering agencies shall conduct

			 research to identify the relationship between the introduction and

			 establishment of nonnative aquatic species, including those legally introduced,

			 and the circumstances necessary for those species to become invasive.

					(i)National pathway

			 and ecological surveys database

						(1)In

			 generalThe United States

			 Geological Survey shall develop, maintain, and update, in consultation and

			 cooperation with the Smithsonian Institution (acting through the Smithsonian

			 Environmental Research Center), the National Oceanic and Atmospheric

			 Administration, and the Task Force, a central, national database of information

			 concerning information collected under this section.

						(2)RequirementsThe database shall—

							(A)be widely available to the public;

							(B)be updated not less than once a

			 quarter;

							(C)be coordinated with existing databases,

			 both domestic and foreign, collecting similar information; and

							(D)be, to the maximum extent practicable,

			 formatted such that the data is useful for both researchers and Federal and

			 State employees managing relevant invasive species programs.

							112.Analysis

					(a)Invasion

			 analysis

						(1)In

			 generalNot later than 3

			 years after the date of enactment of this Act, and every year thereafter, the

			 administering agencies shall analyze data collected under section 5 and other

			 relevant research on the rates and patterns of invasions by aquatic invasive

			 species in waters of the United States. The purpose of this analysis shall be

			 to use the data collected under section 5 and other relevant research to

			 support efforts to prevent the introduction of, detect, and eradicate invasive

			 species through informing early detection and rapid response efforts, informing

			 relevant policy decisions, and assessing the effectiveness of implemented

			 policies to prevent the introduction and spread of invasive species.

						(2)ContentsThe analysis required under paragraph (1)

			 shall include with respect to aquatic invasive species—

							(A)an analysis of pathways, including—

								(i)identifying, and characterizing as high,

			 medium, or low risk, pathways regionally and nationally;

								(ii)identifying new and expanding

			 pathways;

								(iii)identifying handling practices that

			 contribute to the introduction of species in pathways; and

								(iv)assessing the risk that species legally

			 introduced into the United States pose for introduction into aquatic

			 ecosystems;

								(B)patterns and rates of invasion and

			 susceptibility to invasion of various bodies of water;

							(C)how the risk of establishment through a

			 pathway is related to the identity and number of organisms transported;

							(D)rates of spread and numbers and types of

			 pathways of spread of new populations of the aquatic invasive species and an

			 estimation of the potential spread and distribution of newly introduced

			 invasive species based on their environmental requirements and historical

			 distribution;

							(E)documentation of factors that influence an

			 ecosystem’s vulnerability to a nonnative aquatic species becoming

			 invasive;

							(F)a description of the potential for, and

			 impacts of, pathway management programs on invasion rates;

							(G)recommendations for improvements in the

			 effectiveness of pathway management;

							(H)to the extent practical, a determination of

			 the level of reduction in live organisms of various taxonomic groups required

			 to reduce the risk of establishment to receiving aquatic ecosystems to an

			 acceptable level; and

							(I)an evaluation of the effectiveness of

			 management actions (including any standard) at preventing nonnative species

			 introductions and establishment.

							(b)Research to

			 assess the potential of the establishment of introduced speciesWithin 2 years after the date of enactment

			 of this Act, the administering agencies shall develop a profile, based on the

			 general characteristics of invasive species and vulnerable ecosystems, in order

			 to predict, to the extent practical, whether a species planned for importation

			 is likely to invade a particular aquatic ecosystem if introduced. In developing

			 the profile, the above agencies shall analyze the research conducted under

			 section 5, and other research as necessary, to determine general species and

			 ecosystem characteristics (taking into account the opportunity for introduction

			 into any ecosystem) and circumstances that can lead to establishment. Based on

			 the profile, the Task Force shall make recommendations to the Invasive Species

			 Council as to what planned importations of nonnative aquatic organisms should

			 be restricted. This profile shall be peer-reviewed.

					(c)Authorization of

			 appropriationsThere are

			 authorized to be appropriated for carrying out this section and section 5 of

			 this Act, and section 1102(b)(2) of the Nonindigenous Aquatic Nuisance

			 Prevention and Control Act of 1990 (16 U.S.C. 4712(b)(2)) for each of the

			 fiscal years 2006 through 2010—

						(1)$4,000,000 for the Smithsonian

			 Environmental Research Center;

						(2)$11,000,000 for the United States

			 Geological Survey (including activities through the Cooperative Fish and

			 Wildlife Research Program), of which $6,500,000 shall be for the grant program

			 under section 5(e), and of which $500,000 shall be for developing, maintaining,

			 and updating the database under section 5(i); and

						(3)$10,500,000 for the National Oceanic and

			 Atmospheric Administration, of which $6,500,000 shall be for the grant program

			 under section 5(e).

						113.Dissemination

					(a)In

			 generalThe Invasive Species

			 Council, in coordination with the Task Force and the administering agencies,

			 shall be responsible for disseminating the information collected under this Act

			 to the public, including Federal, State, and local entities, relevant

			 policymakers, and private researchers with responsibility over or interest in

			 aquatic invasive species.

					(b)Report to

			 CongressNot later than 3

			 years after the date of enactment of this Act, the Invasive Species Council

			 shall report actions and findings under section 6 to the Congress, and shall

			 update this report once every 3 years thereafter, or more often as

			 necessary.

					(c)Response

			 strategyThe Invasive Species

			 Council, in coordination with the Task Force, the administering agencies, and

			 other appropriate Federal and State agencies, shall develop and implement a

			 national strategy for how information collected under this Act will be shared

			 with Federal, State, and local entities with responsibility for determining

			 response to the introduction of potentially invasive aquatic species, to enable

			 those entities to better and more rapidly respond to such introductions.

					(d)Pathway

			 practicesThe Invasive

			 Species Council, in coordination with the Task Force and the administering

			 agencies, shall disseminate information to, and develop an ongoing educational

			 program for, pathway users (including vendors and customers) on how their

			 practices could be modified to prevent the intentional or unintentional

			 introduction of nonnative aquatic species into aquatic ecosystems.

					(e)Authorization of

			 appropriationsThere are

			 authorized to be appropriated to the Secretary of the Interior for each of the

			 fiscal years 2006 through 2010 $500,000 for the Invasive Species Council for

			 carrying out this section.

					114.Technology

			 development, demonstration, and verification

					(a)Environmentally

			 sound technology development, demonstration, and verification

						(1)Grant

			 programNot later than 1 year

			 after the date of enactment of this Act, the Environmental Protection Agency,

			 acting through the Office of Research and Development, in consultation with the

			 Army Corps of Engineers, the administering agencies, and the Task Force, shall

			 develop and begin administering a grant program to fund research, development,

			 demonstration, and verification of environmentally sound cost-effective

			 technologies and methods to control and eradicate aquatic invasive

			 species.

						(2)PurposesProposals funded under this subsection

			 shall—

							(A)seek to support Federal, State, or local

			 officials’ ongoing efforts to control and eradicate aquatic invasive species in

			 an environmentally sound manner;

							(B)increase the number of environmentally

			 sound technologies or methods Federal, State, or local officials may use to

			 control or eradicate aquatic invasive species;

							(C)provide for demonstration or dissemination

			 of the technology or method to potential end-users; and

							(D)verify that any technology or method meets

			 any appropriate criteria developed for effectiveness and environmental

			 soundness by the Environmental Protection Agency.

							(3)PreferenceThe Administrator shall give preference to

			 proposals that will likely meet any appropriate criteria developed for

			 environmental soundness by the Environmental Protection Agency.

						(4)Merit

			 reviewGrants shall be

			 awarded under this subsection through a competitive, peer-reviewed

			 process.

						(5)ReportNot later than 3 years after the date of

			 enactment of this Act, the Administrator shall prepare and submit a report to

			 Congress on the program conducted under this subsection. The report shall

			 include findings and recommendations of the Administrator with regard to

			 technologies and methods.

						(b)Ship pathway

			 technology demonstration

						(1)Reauthorization

			 of programSection 1301(e) of

			 the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16

			 U.S.C. 4741(e)) is amended by striking $2,500,000 and inserting

			 $7,500,000 for each of the fiscal years 2006 through

			 2010.

						(2)Expansion of

			 programSection 1104(b) of

			 the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16

			 U.S.C. 4714(b)) is amended—

							(A)by redesignating paragraphs (4) and (5) as

			 paragraphs (5) and (6), respectively; and

							(B)by inserting after paragraph (3) the

			 following new paragraph:

								

									(4)Additional

				purposesThe Secretary of the

				Interior and the Secretary of Commerce may also demonstrate and verify

				technologies under this subsection to monitor and control pathways of organism

				transport on ships other than through ballast

				water.

									.

							(3)Criteria and

			 workshopSection 1104 of the

			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.

			 4714) is amended by adding at the end the following new subsections:

							

								(d)CriteriaWhen issuing grants under this section, the

				National Oceanic and Atmospheric Administration shall give preference to those

				technologies that will likely meet the criteria laid out in any testing

				protocol developed by the Environmental Protection Agency Office of Research

				and Development’s Environmental Technology Verification Program.

								(e)WorkshopThe National Oceanic and Atmospheric

				Administration shall hold an annual workshop of principal investigators funded

				under this section and researchers conducting research directly related to ship

				pathway technology development, for information exchange, and shall make the

				proceedings widely available to the

				public.

								.

						(c)Authorization of

			 appropriationsThere are

			 authorized to be appropriated for each of the fiscal years 2006 through 2010

			 $2,500,000 for the Environmental Protection Agency to carry out subsection

			 (a).

					115.Research to support

			 the setting and implementation of ship pathway standards

					(a)Research

			 programThe Coast Guard and

			 the Environmental Protection Agency, in coordination with the National Oceanic

			 and Atmospheric Administration, the Task Force, and other appropriate Federal

			 agencies and academic researchers, shall develop a coordinated research program

			 to support the promulgation and implementation of standards to prevent the

			 introduction and spread of invasive species by ships that shall include—

						(1)characterizing physical, chemical, and

			 biological harbor conditions relevant to ballast discharge into United States

			 waters to inform the design and implementation of ship vector control

			 technologies and practices;

						(2)developing testing protocols for

			 determining the effectiveness of vector monitoring and control technologies and

			 practices;

						(3)researching and demonstrating methods for

			 mitigating the spread of invasive species by coastal voyages, including

			 exploring the effectiveness of alternative exchange zones in the near coastal

			 areas and other methods proposed to reduce transfers of organisms;

						(4)verifying the practical effectiveness of

			 any type approval process to ensure that the process produces repeatable and

			 accurate assessments of treatment effectiveness; and

						(5)evaluating the effectiveness and residual

			 risk and environmental impacts associated with any standard set with respect to

			 the ship pathway through experimental research.

						(b)Working

			 groupNot later than 2 years

			 after the issuance by the Coast Guard of any standard relating to the

			 introduction by ships of invasive species, the Coast Guard shall convene a

			 working group including the Environmental Protection Agency, the administering

			 agencies, and other appropriate Federal and State agencies and academic

			 researchers, to evaluate the effectiveness of that standard and accompanying

			 implementation protocols. The duties of the working group shall, at a minimum,

			 include—

						(1)reviewing the effectiveness of the standard

			 in reducing the establishment of invasive species in aquatic ecosystems, taking

			 into consideration the data collected under section 5; and

						(2)developing recommendations to the Coast

			 Guard for the revision of such standard and type approval process to ensure

			 effectiveness in reducing introductions and accurate shipboard monitoring of

			 treatment performance that is simple and streamlined, which shall be made

			 widely available to the public.

						(c)Authorization of

			 appropriationsThere are

			 authorized to be appropriated for each of the fiscal years 2006 through 2010

			 $1,500,000 for the Coast Guard and $1,500,000 for the Environmental Protection

			 Agency to carry out subsection (a).

					116.Research in

			 systematics and taxonomy

					(a)In

			 generalThe National Science

			 Foundation shall establish a program to award grants to researchers at

			 institutions of higher education and museums to carry out research programs in

			 systematics and taxonomy.

					(b)GoalsThe goals of the program under this section

			 are to—

						(1)encourage scientists to pursue careers in

			 systematics and taxonomy to ensure a continuing knowledge base in these

			 disciplines;

						(2)ensure that there will be adequate

			 expertise in systematics and taxonomy to support Federal, State, and local

			 needs to identify species;

						(3)develop this expertise throughout the

			 United States with an emphasis on regional diversity; and

						(4)draw on existing expertise in systematics

			 and taxonomy at institutions of higher education and museums to train the next

			 generation of systematists and taxonomists.

						(c)CriteriaGrants shall be awarded under this section

			 on a merit-reviewed competitive basis. Emphasis shall be placed on funding

			 proposals in a diverse set of ecosystems and geographic locations, and, when

			 applicable, integrated with the United States Long Term Ecological Research

			 Network. Preference shall be given to proposals that will include student

			 participation, and to institutions and museums that actively train students to

			 become experts in taxonomy and systematics.

					(d)Authorization of

			 appropriationsThere are

			 authorized to be appropriated to the National Science Foundation for carrying

			 out this section $2,500,000 for each of the fiscal years 2006 through

			 2010.

					117.State

			 programs

					(a)PlanThe administering agencies, in cooperation

			 with the appropriate State agencies, shall develop a plan to—

						(1)conduct a survey of methods States and

			 Federal agencies are using to control or eradicate aquatic invasive

			 species;

						(2)facilitate the exchange of information

			 among States and Federal agencies on methods States or Federal agencies have

			 found to be effective at controlling or eradicating aquatic invasive species

			 and the costs of those methods; and

						(3)evaluate the cost-effectiveness of the

			 various methods States and Federal agencies are using to control or eradicate

			 aquatic invasive species.

						(b)ReportNot later than 1 year after the date of

			 enactment of this Act, the administering agencies shall jointly transmit to the

			 Congress the plan described in subsection (a) and the expected costs of

			 carrying out the plan.

					118.Program

			 coordination

					(a)Membership of

			 Task ForceSection 1201(b) of

			 the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990

			 (16 U.S.C.

			 4721) is amended—

						(1)in paragraph (6), by striking

			 and at the end;

						(2)by redesignating paragraph (7) as paragraph

			 (12); and

						(3)by inserting after paragraph (6) the

			 following:

							

								(7)the Director of the United States

				Geological Survey;

								(8)the Director of the Smithsonian

				Environmental Research Center;

								(9)the Secretary of State;

								(10)the Secretary of Transportation;

								(11)the Secretary of Homeland Security;

				and

								.

						(b)Coordination

			 with Invasive Species CouncilSection 1201(f) of the Nonindigenous

			 Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.

			 4721(f)) is amended—

						(1)by striking Each Task Force

			 member and inserting the following:

							

								(1)In

				generalEach member of the

				Task Force

								;

				and

						(2)by adding at the end the following:

							

								(2)Invasive

				Species CouncilThe Invasive

				Species Council shall—

									(A)coordinate and cooperate with the Task

				Force in carrying out the duties of the Invasive Species Council relating to

				aquatic invasive species;

									(B)not later than 2 years after the date of

				enactment of the National Aquatic Invasive Species Act of 2006, and every 3

				years thereafter, submit to Congress a report that summarizes the status of the

				conduct of activities authorized by and required under this Act; and

									(C)establish any regional panels or task

				forces in coordination with the regional panels of the Task Force convened

				under section

				1203.

									.

						(c)Coordination

			 with other programsSection

			 1202(c) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of

			 1990 (16 U.S.C.

			 4722(c)) is amended by adding at the end the following:

						

							(3)Recommendations

				for lists

								(A)In

				generalThe Task Force shall

				annually recommend to Federal agencies of jurisdiction such additions of

				aquatic invasive species as the Task Force determines to be appropriate for

				inclusion on—

									(i)any list of species of wildlife covered by

				section 42 of title 18, United States Code (including regulations); or

									(ii)any list of noxious weeds under the Plant

				Protection Act (7

				U.S.C. 7701 et seq.) (including regulations promulgated under

				that Act contained in part 360 of title 7, Code of Federal Regulations (or any

				successor regulations)).

									(B)ProcessThe Task Force may use the screening

				process developed pursuant to section 1105 to identify species pursuant to

				subparagraph

				(A).

								.

					(d)Regional

			 coordinationSection 1203 of

			 the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990

			 (16 U.S.C.

			 4723) is amended by adding at the end the following:

						

							(d)Annual

				Inter-Regional meetingThe

				Task Force shall annually convene all regional panels established pursuant to

				this Act for the purpose of information transfer between and among panels, and

				between the panels and the Task Force, regarding aquatic invasive species

				management.

							(e)Organizations

								(1)In

				generalAn interstate

				organization that has a Federal charter authorized by law or executive order

				for purposes of fisheries or natural resource management may develop and

				implement—

									(A)regional aquatic invasive species

				management plans; and

									(B)rapid response activities that are—

										(i)requested by the Governors of the member

				States of the organization; and

										(ii)consistent with any relevant State aquatic

				invasive species management plans.

										(2)FundsThe interstate organization may receive

				funds under this Act to implement activities under the regional aquatic

				invasive species management plan of the

				organization.

								.

					(e)State aquatic

			 Invasive Species management plansSection 1204(a) of the Nonindigenous

			 Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.

			 4724(a)) is amended—

						(1)in paragraph (2)—

							(A)in subparagraph (A), by inserting before

			 the semicolon at the end the following:

								

									,

			 including, in accordance with guidelines issued by the Task Force under

			 paragraph (5)—(i)rapid assessment and response contingency

				strategies under section 1211;

									(ii)early detection strategies under section

				1211(b)(4);

									(iii)aquatic plant control programs conducted

				pursuant to other laws; and

									(iv)screening of planned introductions pursuant

				to section 1105

									;

				and

							(B)in subparagraph (D), by inserting

			 include after (D); and

							(2)by adding at the end the following:

							

								(5)Guidelines

									(A)In

				generalNot later than 1 year

				after the date of enactment of the National Aquatic Invasive Species Act of

				2006, the Task Force shall amend the guidelines of the Task Force for the

				development of plans under this subsection, including guidelines for reporting

				progress in implementing the plans, to encourage consistency in implementation

				of and reporting under those plans.

									(B)GuidelinesThe guidelines published under subparagraph

				(A) shall include, for the purpose of paragraph (2)(A), guidelines

				concerning—

										(i)rapid response contingency strategies under

				section 1211;

										(ii)early detection strategies under section

				1211(b)(4);

										(iii)aquatic plant control programs conducted

				pursuant to other laws;

										(iv)screening of planned introductions pursuant

				to section 1105; and

										(v)the review and revision of requirements of

				this subsection and the reapproval process under this subsection.

										(6)Relationship to

				other plans

									(A)In

				generalA plan approved under

				paragraph (4) shall be deemed to meet any State planning requirement of the

				program established under section 104 of the River and Harbor Act of 1958

				(33 U.S.C.

				610) for a plan to control noxious aquatic plant

				growths.

									(B)EnforcementFunds provided to States for implementation

				of plans pursuant to section 1204 may be used by States to enforce requirements

				relating to aquatic invasive species under the Plant Protection Act

				(7 U.S.C.

				7701 et seq.) (including regulations promulgated under that Act

				contained in part 360 of title 7, Code of Federal Regulations (or any successor

				regulations)).

									(7)Eligibility of

				existing plansA plan

				approved under this section as of the day immediately before the date of

				enactment of the National Aquatic Invasive Species Act of 2006 shall be

				eligible to receive a grant awarded under this section.

								(8)Review and

				revision

									(A)In

				generalEach State shall

				periodically review and, as necessary, revise the management plan of the State

				in accordance with guidelines of the Task Force.

									(B)Update of

				existing plansA plan

				approved under this section as of the day immediately before the date of

				enactment of the National Aquatic Invasive Species Act of 2006 shall be updated

				after the date of enactment of the National Aquatic Invasive Species Act of

				2006 to conform to the guidelines published under paragraph (5).

									(9)Other State

				Management PlansIn addition

				to the management plans required under this subsection, the Director shall

				encourage each State to develop and implement new, and expand existing, State

				management plans to improve State actions to prevent and control aquatic

				invasive

				species.

								.

						(f)Grant

			 ProgramSection 1204(b)(1) of

			 the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990

			 (16 U.S.C.

			 4724(b)(1)) is amended by striking subsection (a) for

			 the implementation of those plans. and inserting the

			 following:

						

							subsection

			 (a)—(A)to develop those plans with a total amount

				that does not exceed 10 percent of the amounts made available for grants under

				this section for each fiscal year; and

							(B)to implement those

				plans.

							.

					119.International

			 coordination

					(a)In

			 generalSubtitle E of the

			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990

			 (16 U.S.C.

			 4751 et seq.) is amended—

						(1)by striking the subtitle heading and

			 inserting the following:

							

								EAdministration

								;

						and

						(2)by adding at the end the following:

							

								1402.International

				coordination

									(a)In

				generalThe Task Force, the

				Invasive Species Council, and the Secretary of State shall, to the maximum

				extent practicable, ensure that international efforts to prevent, detect,

				monitor, assess, and control aquatic invasive species (including through the

				International Maritime Organization, the International Convention on the

				Exploration of the Sea, the Global Invasive Species Program, and other

				appropriate programs) are coordinated with policies of the United States

				established by this Act.

									(b)Coordination

				with neighboring countries

										(1)In

				generalThe Task Force, in

				consultation with the Secretary of State, shall include in the report required

				by section 1202(m) a description of the means by which international agreements

				and regulations with countries that share a border with the United States will

				be implemented and enforced by Federal agencies (including a clarification of

				the roles and responsibilities of those agencies).

										(2)NegotiationsAs soon as practicable after the date of

				enactment of the National Aquatic Invasive Species Act of 2006, the Secretary

				of State may enter into negotiations with—

											(A)Canada to issue a request that the

				International Joint Commission, not later than 18 months after the date of

				enactment of that Act, review, research, conduct hearings on, and submit to the

				parties represented on the International Joint Commission a report that

				describes the success of current policies of governments in the United States

				and Canada having jurisdiction over the Great Lakes in anticipating and

				preventing biological invasions of the aquatic ecosystem in the Great Lakes,

				including—

												(i)an analysis of current Federal, State or

				Provincial, local, and international laws, enforcement practices, and

				agreements;

												(ii)an analysis of prevention efforts relating

				to all likely pathways for biological invasions of the aquatic ecosystem in the

				Great Lakes; and

												(iii)recommendations of the International Joint

				Commission for means by which to improve and harmonize the policies and

				enforcement practices referred to in clause (i); and

												(B)Mexico, to ensure coordination of efforts

				of the United States with efforts of Mexico to manage invasive species

				established in the United States-Mexico border

				region.

											.

						120.Authorization of

			 appropriationsSection 1301 of

			 the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990

			 (16 U.S.C.

			 4741) is amended to read as follows:

					

						1301.Authorization of

				appropriations

							(a)In

				generalExcept as otherwise

				provided in this section, there are authorized to be appropriated such sums as

				are necessary to carry out this Act for each of fiscal years 2007 through

				2011.

							(b)Task Force and

				aquatic Invasive Species ProgramThere are authorized to be appropriated for

				each of fiscal years 2007 through 2011—

								(1)$8,000,000, to carry out activities of the

				Task Force under section 1202, of which—

									(A)$4,000,000 shall be used by the

				Director;

									(B)$3,000,000 shall be used by the National

				Oceanic and Atmospheric Administration; and

									(C)$1,000,000 shall be used by the Invasive

				Species Council;

									(2)$30,000,000, to provide grants under

				section 1204(b);

								(3)$3,000,000, to provide assistance to the

				regional panels of the Task Force; and

								(4)$1,000,000, to be used by the Director to

				carry out section 1105(g).

								(c)International

				coordinationThere is

				authorized to be appropriated to the Department of State to carry out section

				1403 $1,000,000 for each of fiscal years 2007 through 2011.

							(d)Prevention of

				introduction by vessels of aquatic Invasive Species into waters of the United

				StatesThere are authorized

				to be appropriated for each of fiscal years 2007 through 2011—

								(1)$6,000,000, to be used by the Secretary to

				carry out section 1101;

								(2)$2,500,000, to be used by the Administrator

				to carry out section 1101; and

								(3)$2,750,000, to be used by the Task Force to

				carry out section 1101, of which—

									(A)$1,500,000 shall be used by the Director;

				and

									(B)$1,250,000 shall be used by the National

				Oceanic and Atmospheric Administration.

									(e)Prevention of

				the introduction by nonvessel pathways of aquatic Invasive Species into waters

				of the United StatesThere

				are authorized to be appropriated for each of fiscal years 2007 through

				2011—

								(1)$5,000,000, to carry out the priority

				pathway management program under section 1210, of which—

									(A)$2,000,000 shall be used by the National

				Oceanic and Atmospheric Administration; and

									(B)$3,000,000 shall be used by the

				Director;

									(2)$1,000,000, to be used by the Invasive

				Species Council to establish screening guidelines under section 1105(b);

				and

								(3)$3,500,000, to be used by the Director to

				promulgate and implement screening requirements under section 1105(g).

								(f)Early detection

				and monitoringThere is

				authorized to be appropriated, to carry out early detection, monitoring, and

				survey planning and implementation under section 1106, $2,000,000 for each of

				fiscal years 2007 and 2008 and $10,000,000 for each of fiscal years 2009

				through 2011, of which—

								(1)for each of fiscal years 2007 and

				2008—

									(A)$1,000,000 shall be used by the National

				Oceanic and Atmospheric Administration; and

									(B)$1,000,000 shall be used by the Director;

				and

									(2)for each of fiscal years 2009 through

				2011—

									(A)$5,000,000 shall be used by the National

				Oceanic and Atmospheric Administration; and

									(B)$5,000,000 shall be used by the

				Director.

									(g)Containment and

				control

								(1)Rapid

				responseThere are authorized

				to be appropriated for each of fiscal years 2007 through 2011—

									(A)$25,000,000, to the Emergency Rapid

				Response Fund established under section 1211(a), to remain available until

				expended;

									(B)$1,000,000, to be used by the Invasive

				Species Council in developing the State and regional rapid response contingency

				strategy under section 1211; and

									(C)$1,500,000, to be used for Federal rapid

				response teams under section 1211(f), of which—

										(i)$500,000 shall be used by the National

				Oceanic and Atmospheric Administration; and

										(ii)$1,000,000 shall be used by the

				Director.

										(2)Environmental

				soundnessThere is authorized

				to be appropriated for establishment under section 1202(j) of criteria for the

				improvement of treatment methods for aquatic invasive species $600,000 for each

				of fiscal years 2007 through 2011.

								(h)Information,

				education and outreachThere

				are authorized to be appropriated for each of fiscal years 2007 through

				2011—

								(1)$500,000, to be used by the Secretary of

				the Interior to carry out the information and education program under section

				1202(h)(2)(D);

								(2)$750,000, to be used by the Director in

				carrying out the 100th meridian program under section 1202(h)(2)(C);

								(3)$2,000,000, to be used to carry out

				informational and educational activities of the Task Force under section

				1202(h), of which—

									(A)$1,000,000 shall be used by the National

				Oceanic and Atmospheric Administration; and

									(B)$1,000,000 shall be used by the Director;

				and

									(4)$500,000, to be used by the National

				Oceanic and Atmospheric Administration to carry out section

				1202(h)(2)(B)(ii).

								.

				121.Conforming

			 amendments

					(a)In

			 generalThe Nonindigenous

			 Aquatic Nuisance Prevention and Control Act of 1990 is amended—

						(1)in section 1102 (16 U.S.C.

			 4712)—

							(A)in subsection (a), by striking the

			 subsection heading and inserting the following:

								

									(a)Studies on

				introduction of aquatic Invasive Species by

				vessels

									;

				and

							(B)in subsection (b)—

								(i)by striking paragraph (1); and

								(ii)by redesignating paragraphs (2) and (3) as

			 paragraphs (1) and (2), respectively;

								(2)in subtitle C (16 U.S.C. 4721 et

			 seq.), by striking the subtitle heading and inserting the following:

							

								CPrevention and control of aquatic Invasive

				Species

				dispersal

								;

						(3)in section 1201(a) (16 U.S.C.

			 4721(a)), by striking Nuisance Species and

			 inserting Invasive Species;

						(4)in section 1202 (16 U.S.C. 4722), by

			 striking the section heading and inserting the following:

							

								1202.Aquatic Invasive

				Species

				Program

								;

						(5)in section 1204 (16 U.S.C. 4724), by

			 striking the section heading and inserting the following:

							

								1204.State aquatic

				Invasive Species management

				plans

								;

						and

						(6)by striking aquatic nuisance

			 species each place it appears and inserting aquatic invasive

			 species.

						(b)Short

			 title

						(1)Section 1001 of the Nonindigenous Aquatic

			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701) is amended by

			 striking Nonindigenous Aquatic Nuisance and inserting

			 Nonindigenous Aquatic Invasive Species.

						(2)ReferencesAny reference in a law, map, regulation,

			 document, paper, or other record of the United States to the Nonindigenous

			 Aquatic Nuisance Prevention and Control Act of 1990 shall be deemed to be a

			 reference to the Nonindigenous Aquatic Invasive Species Prevention and Control

			 Act of 1990.

						BAsian carp prevention and control

				125.Addition of species

			 of carp to the list of injurious species that are prohibited from being

			 imported or shippedSection

			 42(a)(1) of title 18, United States Code, is amended by inserting after

			 Dreissena polymorpha; the following: of the black carp of

			 the species Mylopharyngodon piceus; of the bighead carp of the species

			 Hypophthalmichthys nobilis; of the silver carp of the species

			 Hypophthalmichthys molitrix; of the largescale silver carp of the species

			 Hypophthalmichthys harmandi;.

				126.Dispersal

			 barriersSection 1202 of the

			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990

			 (16 U.S.C.

			 4722) (as amended by section 109) is amended—

					(1)in subsection (i)(3)(C), by striking

			 , to carry out this paragraph, $750,000 and inserting

			 such sums as are necessary to carry out this paragraph;

			 and

					(2)by inserting after subsection (j) the

			 following:

						

							(k)National

				dispersal barrier Program

								(1)Chicago river

				ship and sanitary canal dispersal barrier project

									(A)Existing

				barrierThe Assistant

				Secretary shall upgrade and make permanent, at full Federal expense, the

				existing Chicago sanitary and ship canal dispersal barrier in Chicago,

				Illinois, constructed as a demonstration project under subsection

				(i)(3).

									(B)New

				barrierNotwithstanding the

				project cooperation agreement with the State of Illinois dated November 21,

				2003, the Secretary shall construct, at full Federal expense, the Chicago

				sanitary and ship canal dispersal barrier authorized by section 345 of the

				District of Columbia Appropriations Act, 2005 (Public Law 108–335; 118 Stat.

				1352).

									(C)Operation and

				maintenanceThe Chicago

				sanitary and ship canal dispersal barriers described in subparagraphs (A) and

				(B) shall be operated and maintained as a system by the Corps of Engineers, at

				full Federal expense, in such a manner as the Chief Engineer determines

				optimizes the effectiveness of the barriers.

									(D)Credit

										(i)In

				generalThe Assistant

				Secretary shall provide to each State a credit in an amount equal to the amount

				of funds contributed by the State toward the authorized dispersal barriers

				described in subparagraphs (A) and (B).

										(ii)Use of

				creditA State may apply a

				credit received under clause (i) to any existing or future project of the Corps

				of Engineers in that State.

										(E)Feasibility

				study of chicago river ship and sanitary canal

										(i)In

				generalNot later than 3

				years after the date of enactment of the National Aquatic Invasive Species Act

				of 2006, the Assistant Secretary, in consultation with appropriate Federal,

				State, local, and non-governmental entities, shall conduct a feasibility study

				of the full range of options available to prevent the spread of aquatic

				invasive species through the Chicago River Ship and Sanitary Canal dispersal

				barrier.

										(ii)Matters to be

				studiedThe study

				shall—

											(I)provide recommendations concerning

				additional measures and long-term measures necessary to improve the performance

				of the Chicago River Ship and Sanitary Canal dispersal barrier; and

											(II)examine methods and measures necessary to

				achieve—

												(aa)100 percent efficacy of the barrier with

				respect to aquatic invasive species of fish; and

												(bb)maximum efficacy of the barrier with

				respect to other taxa of aquatic invasive species.

												(2)Monitoring

				Program

									(A)EstablishmentNot later than 1 year after the date of

				enactment of the National Aquatic Invasive Species Act of 2006, the Secretary

				of the Interior shall establish an interbasin and intrabasin monitoring

				program.

									(B)Required

				elementsThe monitoring

				program shall—

										(i)track aquatic invasive species moving

				through—

											(I)the Chicago River Ship and Sanitary

				Canal;

											(II)the Lake Champlain Canal;

											(III)other interbasin waterways; and

											(IV)major river systems (such as the

				Mississippi River), as recommended by regional panels convened under section

				1203, in which interbasin transfers of aquatic invasive species have been shown

				to pose a significant threat to fish and wildlife resources;

											(ii)assess the efficacy of dispersal barriers

				and other measures in preventing the spread of aquatic invasive species through

				the waterways; and

										(iii)identify waterways suitable for dispersal

				barrier demonstration projects, in addition to the waterways at which dispersal

				barrier demonstration projects were carried out before the date of enactment of

				the National Aquatic Invasive Species Act of 2006.

										(C)ReportsThe Secretary of the Interior shall issue

				biennial reports describing the findings of the monitoring program.

									(3)Prevention and

				mitigation plans for corps projectsIn developing projects involving interbasin

				waterways or other hydrologic alterations that could create pathways for

				aquatic invasive species, the Assistant Secretary shall develop adequate

				prevention and mitigation plans for controlling the dispersal of the aquatic

				invasive species.

								(4)Technical

				assistanceThe Administrator

				of the National Oceanic and Atmospheric Administration, acting through the

				Great Lakes Environmental Research Laboratory, shall provide technical

				assistance to appropriate entities to assist in the research conducted under

				this subsection.

								(5)Additional

				waterwaysThe Assistant

				Secretary, with the concurrence of the Administrator, and other relevant

				Federal agencies, shall—

									(A)identify additional waterways suitable for

				the construction of new dispersal barriers (based on the monitoring program

				established under paragraph (2));

									(B)determine the feasibility of a dispersal

				barrier project at the Lake Champlain Canal and in the Upper Mississippi River

				and, if feasible, establish a plan for a dispersal barrier at the Lake

				Champlain Canal and in the Upper Mississippi River; and

									(C)construct, maintain, and operate such

				dispersal barriers as necessary.

									(6)ReportsNot later than 3 years after the date of

				enactment of the National Aquatic Invasive Species Act of 2006, the Assistant

				Secretary and the Director shall jointly submit to Congress a report that

				describes—

									(A)the efficacy of the Chicago River Ship and

				Sanitary Canal dispersal barrier project; and

									(B)a plan to provide for additional dispersal

				barrier demonstration projects and related research

				projects.

									.

					CNational Invasive Species Council

				131.DefinitionsIn this subtitle:

					(1)CouncilThe term Council means the

			 National Invasive Species Council established by section 133(a).

					(2)Invasive

			 speciesThe term

			 invasive species means a species—

						(A)that is nonnative to an ecosystem;

			 and

						(B)the introduction of which to that ecosystem

			 causes or may cause harm to the environment, the economy, or human

			 health.

						(3)National

			 Management PlanThe term

			 National Management Plan means the National Invasive Species

			 Management Plan developed by the Council under section 135(a).

					(4)SpeciesThe term species means a

			 category of taxonomic classification that—

						(A)ranks below a genus or subgenus; and

						(B)consists of related organisms capable of

			 interbreeding.

						132.Limitation on

			 Federal actions

					(a)In

			 generalNo Federal agency may

			 authorize, fund, or carry out any action that would likely cause or promote the

			 introduction or spread of an invasive species in the United States or any other

			 location, unless the head of the Federal agency, at the sole discretion of the

			 head of the agency and in accordance with guidelines developed under subsection

			 (b), determines that—

						(1)the benefits of the action under

			 consideration clearly outweigh the potential harm to the environment, the

			 economy, and human health caused by the introduction or spread of the invasive

			 species; and

						(2)all feasible and practical measures to

			 minimize risk of harm to the environment, the economy, and human health will be

			 taken in carrying out the action.

						(b)GuidelinesThe Council on Environmental Quality, in

			 conjunction with the Council, shall develop guidelines for Federal agencies to

			 use in analyzing actions under subsection (a).

					133.National Invasive

			 Species Council

					(a)Establishment

						(1)In

			 generalThere is established,

			 as an independent entity in the executive branch, the National Invasive Species

			 Council.

						(2)DutiesThe Council shall provide leadership and

			 coordination among Federal agencies and between the Federal Government and

			 State and local governments, with respect to efforts—

							(A)to minimize the environmental, economic,

			 and human health effects caused by invasive species; and

							(B)to reduce the threat of further invasions

			 of invasive species.

							(b)Membership

						(1)In

			 generalThe Council shall

			 consist of—

							(A)the Secretary of the Interior;

							(B)the Secretary of Agriculture;

							(C)the Secretary of Commerce;

							(D)the Secretary of State;

							(E)the Secretary of the Treasury;

							(F)the Secretary of Defense;

							(G)the Secretary of Transportation;

							(H)the Secretary of Health and Human

			 Services;

							(I)the Administrator;

							(J)the Administrator of the United States

			 Agency for International Development; and

							(K)such additional members as are appointed

			 under paragraph (2).

							(2)Additional

			 membersWith the concurrence

			 of a majority of the members of the Council, the chairperson of the Council may

			 appoint additional members to the Council from among individuals who are

			 officers or employees of the Federal Government with significant

			 responsibilities concerning invasive species.

						(c)Chairperson

						(1)Initial

			 chairpersonThe Secretary of

			 the Interior shall serve as chairperson of the Council for the 3-year period

			 beginning on the date of enactment of this Act.

						(2)Subsequent

			 chairpersonsAfter the

			 initial 3-year period described in paragraph (1), the chairperson shall rotate

			 every 3 years among the following members, in the following order:

							(A)The Secretary of Agriculture.

							(B)The Secretary of Commerce.

							(C)The Secretary of the Interior.

							(d)MeetingsThe Council shall meet at the call of the

			 chairperson, but not less often than semiannually.

					(e)Executive

			 Director

						(1)AppointmentThe President shall appoint the Executive

			 Director of the Council, by and with the advice and consent of the

			 Senate.

						(2)ConsultationBefore appointing an individual under

			 paragraph (1), the President shall consult with—

							(A)the Secretary of the Interior;

							(B)the Secretary of Agriculture; and

							(C)the Secretary of Commerce.

							(3)QualificationsAn individual appointed as Executive

			 Director of the Council shall have—

							(A)legal or scientific experience and training

			 in the area of natural resources, ecology, or agriculture; and

							(B)experience in dealing with public policy

			 matters concerning aquatic and terrestrial invasive species.

							(4)TermThe Executive Director of the Council shall

			 serve for a term of 6 years.

						(5)CompensationThe Executive Director shall be paid at the

			 maximum rate of basic pay prescribed for level GS–15 of the General

			 Schedule.

						134.Duties

					(a)In

			 generalThe Council shall

			 ensure that the efforts of Federal agencies concerning invasive species are

			 coordinated, effective, complementary, and cost-efficient.

					(b)DutiesTo carry out subsection (a), the Council

			 shall—

						(1)coordinate with other organizations

			 addressing invasive species (such as the Federal Interagency Committee for the

			 Management of Noxious and Exotic Weeds, the Aquatic Nuisance Species Task Force

			 established under section 1201 of the Nonindigenous Aquatic Nuisance Prevention

			 and Control Act of 1990 (16 U.S.C. 4721), regional panels

			 established under that Act, and the White House Office of Science and

			 Technology Policy) to implement the National Management Plan;

						(2)develop recommendations for international

			 cooperation between the Federal Government, State governments, and foreign

			 countries on tools, policies, and methods to prevent the introduction and

			 export of invasive species into and from, respectively, the United

			 States;

						(3)develop guidelines for Federal agency

			 efforts to ensure that Federal programs concerning invasive species, including

			 outreach programs, are coordinated with State, local, and tribal

			 governments;

						(4)develop, in consultation with the Council

			 on Environmental Quality and in accordance with the

			 National Environmental Policy Act of

			 1969 (42

			 U.S.C. 4321 et seq.), guidance for Federal agencies on

			 prevention, control, and eradication of invasive species;

						(5)establish and maintain a publicly

			 accessible, coordinated, up-to-date information sharing system on invasive

			 species that—

							(A)allows the access to and exchange of

			 information among Federal agencies and the public; and

							(B)uses the Internet to the maximum extent

			 practicable;

							(6)ensure that Federal agencies implement the

			 plans, programs, and policies adopted by the Council in the National Management

			 Plan through appropriate actions, including working in cooperation with Federal

			 agencies on development of budgets for the annual submission by the President

			 to Congress of the budget of the Federal Government under section 1105 of title

			 31, United States Code;

						(7)(A)evaluate Federal programs that are likely

			 to cause or promote the introduction or spread of invasive species in the

			 United States; and

							(B)recommend actions Federal agencies can take

			 to minimize the risk of introductions or further spread of invasive species;

			 and

							(8)develop and submit to the appropriate

			 committees of Congress and the Director of the Office of Management and Budget

			 an annual list of priorities, ranked in high, medium, and low categories, of

			 Federal efforts and programs in prevention, eradication, control, and

			 monitoring of, and research and outreach concerning, invasive species.

						135.National Invasive

			 Species Management Plan

					(a)Development

						(1)In

			 generalThe Council shall

			 develop a National Invasive Species Management Plan that details and recommends

			 performance-oriented goals and specific measures of success for carrying out

			 activities by Federal agencies relating to invasive species.

						(2)Development

			 processThe National

			 Management Plan shall be developed through a public process and in consultation

			 with Federal agencies, appropriate State and local entities, and other

			 appropriate stakeholders.

						(3)ContentsThe National Management Plan shall include

			 recommendations of effective, cost-efficient, environmentally sound, and

			 science-based approaches for—

							(A)preventing the introduction of invasive

			 species, including approaches for identifying pathways by which invasive

			 species are introduced and for minimizing the risk of introductions via those

			 pathways, which recommended approaches shall provide for—

								(i)a process to evaluate risks associated with

			 the introduction and spread of invasive species; and

								(ii)a coordinated and systematic risk-based

			 process to identify, monitor, and interdict pathways that may be involved in

			 the introduction of invasive species;

								(B)cooperating with other countries to

			 increase their capacity—

								(i)to control invasive species; and

								(ii)to prevent the spread of invasive species

			 across international borders;

								(C)rapidly detecting and responding to

			 incipient invasions of invasive species;

							(D)managing new and established populations of

			 invasive species by—

								(i)eradicating the invasive species; or

								(ii)controlling the spread of the invasive

			 species;

								(E)accurately and reliably monitoring new and

			 established populations of invasive species;

							(F)restoring native species and habitat

			 conditions in ecosystems that have been invaded by invasive species;

							(G)conducting research on the matters referred

			 to in subparagraphs (A) through (F);

							(H)evaluating and documenting the effects of

			 invasive species on the environment, the economy, and human health;

							(I)developing technologies to prevent the

			 introduction and provide for the management of invasive species; and

							(J)promoting public education on invasive

			 species and the means to address invasive species.

							(4)Identification

			 of needed resourcesThe

			 National Management Plan shall identify the personnel, other resources, and

			 additional levels of coordination needed to achieve the goals included in the

			 National Management Plan.

						(b)Existing

			 planThe National Invasive

			 Species Management Plan of the Invasive Species Council adopted in 2001 shall

			 be treated as the National Management Plan required under subsection (a) until

			 the date of issuance of the National Management Plan under subsection

			 (c)(1).

					(c)Issuance and

			 updating of National Management PlanThe Council shall—

						(1)not later than December 31, 2006, issue the

			 National Management Plan;

						(2)not later than December 31, 2008, and

			 biennially thereafter, update the National Management Plan; and

						(3)concurrently with the process of updating

			 the National Management Plan, evaluate and report to Congress on success in

			 achieving the goals included in the National Management Plan.

						(d)Agency

			 reportsNot later than 18

			 months after the date of issuance of any update of the National Management Plan

			 that recommends action by a Federal agency, the head of the Federal agency

			 shall submit to Congress a report that—

						(1)describes each of the recommended actions

			 that the agency has not taken; and

						(2)provides an explanation of why the action

			 is not feasible.

						136.Invasive Species

			 Advisory Committee

					(a)Establishment

						(1)In

			 generalThe Council shall

			 maintain an advisory committee, to be known as the Invasive Species

			 Advisory Committee, to provide information and advice for consideration

			 by the Council.

						(2)Organization,

			 functions, and authoritiesExcept as otherwise provided in this

			 section, the advisory committee shall be organized, perform the functions, and

			 have the authorities specified in the charter for the advisory committee signed

			 by the Secretary of the Interior on October 30, 2001.

						(b)AppointmentMembers of the advisory committee shall be

			 appointed by the chairperson of the Council, after consultation with the other

			 members of the Council, from among individuals representing stakeholders with

			 respect to Federal programs for minimizing the environmental, economic, and

			 human health impacts caused by invasive species.

					(c)FunctionsIn addition to the functions specified in

			 the charter referred to in subsection (a), the advisory committee shall

			 recommend to the Council plans and actions at the regional, State, local,

			 tribal, and ecosystem-based levels to achieve the goals of the National

			 Management Plan.

					(d)Continuing

			 operation of existing committeeAny advisory committee appointed before the

			 date of enactment of this Act in accordance with the charter referred to in

			 subsection (a)(2) may continue in effect under this section.

					137.Budget analysis and

			 summaryNot later than March

			 31, 2006, and March 31 of each year thereafter, the Director of the Office of

			 Management and Budget shall prepare, and submit to Congress and the Council, a

			 budget analysis and summary of all Federal programs relating to invasive

			 species.

				138.Existing executive

			 orderExecutive Order No.

			 13112, dated February 3, 1999 (42 U.S.C. 4321 note; relating

			 to invasive species), shall be of no effect.

				139.Authorization of

			 appropriationsThere is

			 authorized to be appropriated to carry out this subtitle $2,000,000 for each of

			 fiscal years 2007 through 2009.

				IIHabitat and species

			201.Short

			 titleThis title may be cited

			 as the Great Lakes Fish and Wildlife Restoration Act of

			 2006.

			202.FindingsCongress finds that—

				(1)the Great Lakes have fish and wildlife

			 communities that are structurally and functionally changing;

				(2)successful fish and wildlife management

			 focuses on the lakes as ecosystems, and effective management requires the

			 coordination and integration of efforts of many partners;

				(3)it is in the national interest to undertake

			 activities in the Great Lakes Basin that support sustainable fish and wildlife

			 resources of common concern provided under the recommendations of the Great

			 Lakes Regional Collaboration authorized under Executive Order 13340 (69 Fed.

			 Reg. 29043; relating to the Great Lakes Interagency Task Force);

				(4)additional actions and better coordination

			 are needed to protect and effectively manage the fish and wildlife resources,

			 and the habitats upon which the resources depend, in the Great Lakes

			 Basin;

				(5)as of the date of enactment of this Act,

			 actions are not funded that are considered essential to meet the goals and

			 objectives in managing the fish and wildlife resources, and the habitats upon

			 which the resources depend, in the Great Lakes Basin; and

				(6)the Great Lakes Fish and Wildlife

			 Restoration Act (16 U.S.C. 941 et seq.) allows Federal agencies, States, and

			 tribes to work in an effective partnership by providing the funding for

			 restoration work.

				203.DefinitionsSection 1004 of the Great Lakes Fish and

			 Wildlife Restoration Act of 1990 (16 U.S.C. 941b) is amended—

				(1)by striking paragraphs (1), (4), and

			 (12);

				(2)by redesignating paragraphs (2), (3), (5),

			 (6), (7), (8), (9), (10), (11), (13), and (14) as paragraphs (1), (2), (3),

			 (4), (5), (6), (7), (9), (10), (11), and (12), respectively;

				(3)in paragraph (4) (as redesignated by

			 paragraph (2)), by inserting before the semicolon at the end the following:

			 , and that has Great Lakes fish and wildlife management authority in the

			 Great Lakes Basin; and

				(4)by inserting after paragraph (7) (as

			 redesignated by paragraph (2)) the following:

					

						(8)the term regional project

				means authorized activities of the United States Fish and Wildlife Service

				related to fish and wildlife resource protection, restoration, maintenance, and

				enhancement that benefit the Great Lakes

				basin;

						.

				204.Identification,

			 review, and implementation of proposalsSection 1005 of the Great Lakes Fish and

			 Wildlife Restoration Act of 1990 (16 U.S.C. 941c) is amended to read as

			 follows:

				

					1005.Identification,

				review, and implementation of proposals and regional projects

						(a)In

				generalSubject to subsection

				(b)(2), the Director—

							(1)shall encourage the development and,

				subject to the availability of appropriations, the implementation of fish and

				wildlife restoration proposals and regional projects; and

							(2)in cooperation with the State Directors and

				Indian Tribes, shall identify, develop, and, subject to the availability of

				appropriations, implement regional projects in the Great Lakes Basin to be

				administered by Director in accordance with this section.

							(b)Identification

				of proposals and regional projects

							(1)Request by the

				DirectorThe Director shall

				annually request that State Directors and Indian Tribes, in cooperation or

				partnership with other interested entities and in accordance with subsection

				(a), submit proposals or regional projects for the restoration of fish and

				wildlife resources.

							(2)Requirements

				for proposals and regional projectsA proposal or regional project under

				paragraph (1) shall be—

								(A)submitted in the manner and form prescribed

				by the Director; and

								(B)consistent with—

									(i)the goals of the Great Lakes Water Quality

				Agreement, as amended;

									(ii)the 1954 Great Lakes Fisheries

				Convention;

									(iii)the 1980 Joint Strategic Plan for

				Management of Great Lakes Fisheries, as revised in 1997, and Fish Community

				Objectives for each Great Lake and connecting water as established under the

				Joint Strategic Plan;

									(iv)the Nonindigenous Aquatic Nuisance

				Prevention and Control Act of 1990 (16 U.S.C. 4701 et seq.);

									(v)the North American Waterfowl Management

				Plan and joint ventures established under the plan; and

									(vi)the strategies outlined through the Great

				Lakes Regional Collaboration authorized under Executive Order 13340 (69 Fed.

				Reg. 29043; relating to the Great Lakes Interagency Task Force).

									(3)Sea lamprey

				authorityThe Great Lakes

				Fishery Commission shall retain authority and responsibility to formulate and

				implement a comprehensive program to eradicate or minimize sea lamprey

				populations in the Great Lakes Basin.

							(c)Review of

				proposals

							(1)Establishment

				of committeeThere is

				established the Great Lakes Fish and Wildlife Restoration Proposal Review

				Committee, which shall operate under the guidance of the United States Fish and

				Wildlife Service.

							(2)Membership and

				appointment

								(A)In

				generalThe Committee shall

				consist of 2 representatives of each of the State Directors and Indian Tribes,

				of whom—

									(i)1 representative shall be the individual

				appointed by the State Director or Indian Tribe to the Council of Lake

				Committees of the Great Lakes Fishery Commission; and

									(ii)1 representative shall have expertise in

				wildlife management.

									(B)AppointmentsEach representative shall serve at the

				pleasure of the appointing State Director or Tribal Chair.

								(C)ObserverThe Great Lakes Coordinator of the United

				States Fish and Wildlife Service shall participate as an observer of the

				Committee.

								(D)RecusalA member of the Committee shall recuse

				himself or herself from consideration of proposals that the member, or the

				entity that the member represents, has submitted.

								(3)FunctionsThe Committee shall—

								(A)meet at least annually;

								(B)review proposals and special projects

				developed in accordance with subsection (b) to assess the effectiveness and

				appropriateness of the proposals and special projects in fulfilling the

				purposes of this title; and

								(C)recommend to the Director any of those

				proposals and special projects that should be funded and implemented under this

				section.

								(d)Implementation

				of proposals and regional projects

							(1)In

				generalAfter considering

				recommendations of the Committee and the goals specified in section 1006, the

				Director shall—

								(A)select proposals and regional projects to

				be implemented; and

								(B)subject to the availability of

				appropriations and subsection (e), fund implementation of the proposals and

				regional projects.

								(2)Selection

				criteriaIn selecting and

				funding proposals and regional projects, the Director shall take into account

				the effectiveness and appropriateness of the proposals and regional projects in

				fulfilling the purposes of other laws applicable to restoration of the fish and

				wildlife resources and habitat of the Great Lakes Basin.

							(e)Cost

				sharing

							(1)In

				generalExcept as provided in

				paragraphs (2) and (4), not less than 25 percent of the cost of implementing a

				proposal selected under subsection (d) (excluding the cost of establishing sea

				lamprey barriers) shall be paid in cash or in-kind contributions by non-Federal

				sources.

							(2)Regional

				projectsRegional projects

				selected under subsection (d) shall be exempt from cost sharing if the Director

				determines that the authorization for the project does not require a

				non-Federal cost-share.

							(3)Exclusion of

				Federal funds from non-federal shareThe Director may not consider the

				expenditure, directly or indirectly, of Federal funds received by any entity to

				be a contribution by a non-Federal source for purposes of this

				subsection.

							(4)Effect on

				certain Indian tribesNothing

				in this subsection affects an Indian tribe affected by an alternative

				applicable cost sharing requirement under the Indian Self-Determination and Education Assistance

				Act (25

				U.S.C. 450 et

				seq.).

							.

			205.Goals of United

			 States Fish and Wildlife Service programs related to Great Lakes fish and

			 wildlife resourcesSection

			 1006 of the Great Lakes Fish and Wildlife Restoration Act of 1990 (16 U.S.C.

			 941d) is amended by striking paragraph (1) and inserting the following:

				

					(1)Restoring and maintaining self-sustaining

				fish and wildlife

				resources.

					.

			206.Establishment of

			 officesSection 1007 of the

			 Great Lakes Fish and Wildlife Restoration Act of 1990 (16 U.S.C. 941e) is

			 amended—

				(1)by striking subsection (a) and inserting

			 the following:

					

						(a)Great Lakes

				Coordination Office

							(1)In

				generalThe Director shall

				establish a centrally located facility for the coordination of all United

				States Fish and Wildlife Service activities in the Great Lakes Basin, to be

				known as the Great Lakes Coordination Office.

							(2)Functional

				responsibilitiesThe

				functional responsibilities of the Great Lakes Coordination Office shall

				include—

								(A)intra- and interagency coordination;

								(B)information distribution; and

								(C)public outreach.

								(3)RequirementsThe Great Lakes Coordination Office

				shall—

								(A)ensure that information acquired under this

				Act is made available to the public; and

								(B)report to the Director of Region 3, Great

				Lakes Big

				Rivers.

								;

				(2)in subsection (b)—

					(A)in the first sentence, by striking

			 The Director and inserting the following:

						

							(1)In

				generalThe

				Director

							;.

					(B)in the second sentence, by striking

			 The office and inserting the following:

						

							(2)Name and

				locationThe

				office

							;

				and

					(C)by adding at the end the following:

						

							(3)ResponsibilitiesThe responsibilities of the Lower Great

				Lakes Fishery Resources Office shall include operational activities of the

				United States Fish and Wildlife Service related to fishery resource protection,

				restoration, maintenance, and enhancement in the Lower Great

				Lakes.

							;

				and

					(3)in subsection (c)—

					(A)in the first sentence, by striking

			 The Director and inserting the following:

						

							(1)In

				generalThe

				Director

							;.

					(B)in the second sentence, by striking

			 The office and inserting the following:

						

							(2)Name and

				locationThe

				office

							;

				and

					(C)by adding at the end the following:

						

							(3)ResponsibilitiesThe responsibilities of the Upper Great

				Lakes Fishery Resources Offices shall include operational activities of the

				United States Fish and Wildlife Service related to fishery resource protection,

				restoration, maintenance, and enhancement in the Upper Great

				Lakes.

							.

					207.ReportsSection 1008 of the Great Lakes Fish and

			 Wildlife Restoration Act of 1990 (16 U.S.C. 941f) is amended to read as

			 follows:

				

					1008.Reports

						(a)In

				generalNot later than

				December 31, 2011, the Director shall submit to the Committee on Resources of

				the House of Representatives and the Committee on Environment and Public Works

				of the Senate a report that describes—

							(1)actions taken to solicit and review

				proposals under section 1005;

							(2)the results of proposals implemented under

				section 1005; and

							(3)progress toward the accomplishment of the

				goals specified in section 1006.

							(b)Annual

				reportsNot later than

				December 31 of each of fiscal years 2007 through 2012, the Director shall

				submit to the 8 Great Lakes States and Indian Tribes a report that

				describes—

							(1)actions taken to solicit and review

				proposals under section 1005;

							(2)the results of proposals implemented under

				section 1005;

							(3)progress toward the accomplishment of the

				goals specified in section 1006;

							(4)the priorities proposed for funding in the

				annual budget process under this title; and

							(5)actions taken in support of the

				recommendations of the Great Lakes Regional Collaboration authorized under

				Executive Order 13340 (69 Fed. Reg. 29043; relating to the Great Lakes

				Interagency Task Force).

							(c)Study

							(1)In

				generalNot later than

				December 16, 2009, the Director, in consultation with State fish and wildlife

				resource management agencies, Indian Tribes, and the Great Lakes Fishery

				Commission, shall—

								(A)conduct a comprehensive study of the

				status, and the assessment, management, and restoration needs, of the fish and

				wildlife resources of the Great Lakes Basin, including a comprehensive review

				of the accomplishments that have been achieved under this title through fiscal

				year 2008; and

								(B)submit to the President of the Senate and

				the Speaker of the House of Representatives—

									(i)the study described in subparagraph (A);

				and

									(ii)a comprehensive report on the findings of

				the study.

									(d)ReportNot later than June 30, 2006, the Director

				shall submit to the Committee on Environment and Public Works of the Senate and

				the Committee on Resources of the House of Representatives the 2002 report

				required under this section as in effect on the day before the date of

				enactment of the Great Lakes Fish and Wildlife Restoration Act of

				2006.

						.

			208.Authorization of

			 appropriationsSection 1009 of

			 the Great Lakes Fish and Wildlife Restoration Act of 1990 (16 U.S.C. 941g) is

			 amended to read as follows:

				

					1009.Authorization of

				appropriationsThere are

				authorized to be appropriated to the Director for each of fiscal years 2007

				through 2012—

						(1)$12,000,000, of which—

							(A)$11,400,000 shall be allocated to implement

				fish and wildlife restoration proposals as selected by the Director under

				section 1005(e); and

							(B)the lesser of 5 percent or $600,000 shall

				be allocated to the United States Fish and Wildlife Service to cover costs

				incurred in administering the proposals by any entity;

							(2)$6,000,000, which shall be allocated to

				implement regional projects by the United States Fish and Wildlife Service, as

				selected by the Director under section 1005(e); and

						(3)$2,000,000, which shall be allocated for

				the activities of the Great Lake Coordination Office in East Lansing, Michigan,

				of the Upper Great Lakes Fishery Resources Office, and the Lower Great Lakes

				Fishery Resources Office under section

				1007.

						.

			IIICoastal health

			301.Technical

			 assistance

				(a)Technical

			 assistance for rural and small treatment worksSection 104(b) of the Federal Water

			 Pollution Control Act (33 U.S.C. 1254(b)) is amended—

					(1)by redesignating paragraphs (1) through (7)

			 as subparagraphs (A) through (G), respectively, and indenting the subparagraphs

			 appropriately;

					(2)by striking (b) In carrying

			 out and inserting the following:

						

							(b)Authorized

				activities

								(1)In

				generalIn carrying

				out

								;

					(3)in paragraph (1) (as designated by

			 paragraph (2))—

						(A)by striking paragraph (1) of

			 subsection (a) each place it appears and inserting subsection

			 (a)(1);

						(B)in subparagraph (C) (as redesignated by

			 paragraph (1)), by striking of this section;

						(C)in subparagraph (F) (as redesignated by

			 paragraph (1)), by striking thereof; and and inserting of

			 the effects;;

						(D)in subparagraph (G) (as redesignated by

			 paragraph (1)), by striking the period at the end and inserting ;

			 and; and

						(E)by adding at the end the following:

							

								(H)make grants to nonprofit

				organizations—

									(i)to provide technical assistance to rural

				and small municipalities for the purpose of assisting, in consultation with the

				State in which the assistance is provided, the municipalities in the planning,

				development, and acquisition of financing for wastewater infrastructure

				assistance;

									(ii)to capitalize revolving loan funds for the

				purpose of providing loans, in consultation with the State in which the

				assistance is provided and in accordance with paragraph (2), to rural and small

				municipalities for—

										(I)predevelopment costs associated with

				wastewater infrastructure projects; and

										(II)short-term costs incurred for the

				replacement of equipment that is not part of a regular operation or maintenance

				activity for an existing wastewater system;

										(iii)to provide technical assistance and

				training for rural and small publicly-owned treatment works and decentralized

				wastewater treatment systems to enable the treatment works and systems

				to—

										(I)protect water quality; and

										(II)achieve and maintain compliance with the

				requirements of this Act; and

										(iv)to disseminate information to rural and

				small municipalities and municipalities that meet the affordability criteria

				established by the State in which the municipality is located under section

				603(i)(2) with respect to planning, design, construction, and operation of

				publicly-owned treatment works and decentralized wastewater treatment

				systems.

									;

				and

						(4)by adding at the end the following:

						

							(2)Loan

				conditions

								(A)In

				generalA loan provided under

				paragraph (1)(H)(ii) shall—

									(i)be provided at a below-market interest

				rate;

									(ii)be provided in an amount not to exceed

				$100,000; and

									(iii)extend for a term of not more than 10

				years.

									(B)RepaymentRepayment of a loan provided under

				paragraph (1)(H)(ii) shall be credited to the water pollution control revolving

				loan fund of the appropriate State under section

				603.

								.

					(b)Authorization of

			 appropriationsSection 104(u)

			 of the Federal Water Pollution Control Act (33 U.S.C. 1254(u)) is

			 amended—

					(1)by striking (u) There is authorized

			 to be appropriated (1) not and inserting the following:

						

							(u)Authorization

				of appropriationsThere are

				authorized to be appropriated—

								(1)not

								;

					(2)in paragraph (1), by striking

			 provisions; (2) not and inserting the

			 following:

						

							provisions;(2)not

							;

					(3)in paragraph (2), by striking

			 subsection (g)(1); (3) not and inserting the

			 following:

						

							subsection

			 (g)(1);(3)not

							;

					(4)in paragraph (3), by striking

			 subsection (g)(2); (4) not and inserting the

			 following:

						

							subsection

			 (g)(2);(4)not

							;

					(5)in paragraph (4), by striking

			 subsection (p); (5) not and inserting the

			 following:

						

							subsection

			 (p);(5)not

							;

					(6)in paragraph (5), by striking

			 subsection (r); and (6) not and inserting the

			 following:

						

							subsection

			 (r);(6)not

							;

					(7)in paragraph (6), by striking the period at

			 the end and inserting ; and; and

					(8)by adding at the end the following:

						

							(7)for each of fiscal years 2007 through 2011,

				not more than $75,000,000 to carry out subparagraphs (C) and (H) of subsection

				(b)(1), of which, during any fiscal year—

								(A)not less than 20 percent shall be used to

				carry out subsection (b)(1)(H); and

								(B)not more than 1/3 of

				the amount used under subparagraph (A) shall be used to carry out subsection

				(b)(1)(H)(ii).

								.

					(c)Competitive

			 procedures for awarding grantsSection 104 of the Federal Water Pollution

			 Control Act (33 U.S.C. 1254) is amended by adding at the end the

			 following:

					

						(w)Competitive

				procedures for awarding grantsThe Administrator shall establish

				procedures that promote competition and openness, to the maximum extent

				practicable, in the award of grants to nonprofit private agencies,

				institutions, and organizations under this

				section.

						.

				302.Sewer overflow

			 control grantsSection 221 of

			 the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended by striking

			 subsection (c) and inserting the following:

				

					(c)Definition of

				financially distressed communityA financially distressed community referred

				to in subsection (b) is a community that meets the affordability criteria

				established by the State in which the community is located under section

				603(i)(2).

					.

			303.Water pollution

			 control revolving loan funds

				(a)Extended payment

			 periodSection 603(d)(1) of

			 the Federal Water Pollution Control Act (33 U.S.C. 1383(d)(1)) is

			 amended—

					(1)in subparagraph (A), by striking 20

			 years; and inserting the following:

						

							the

			 lesser of—(i)the design life of the project to be

				financed using the proceeds of the loan; or

							(ii)30

				years;

							;

				and

					(2)in subparagraph (B), by striking not

			 later than 20 years after project completion and inserting on

			 the expiration of the term of the loan.

					(b)Technical and

			 planning assistance for small systemsSection 603(d) of the Federal Water

			 Pollution Control Act (33 U.S.C. 1383(d)) is amended—

					(1)in paragraph (6), by striking

			 and at the end;

					(2)in paragraph (7), by striking the period at

			 the end and inserting ; and; and

					(3)by adding at the end the following:

						

							(8)with respect to municipalities and

				intermunicipal, interstate, and State agencies seeking assistance under this

				title that serve a population of 20,000 or fewer, to provide to owners and

				operators of small treatment works, in an amount not to exceed 2 percent of the

				amount of total grant awards made under this title—

								(A)technical and planning assistance;

				and

								(B)assistance relating to—

									(i)financial management;

									(ii)user fee analysis;

									(iii)budgeting;

									(iv)capital improvement planning;

									(v)facility operation and maintenance;

									(vi)repair schedules; and

									(vii)other activities to improve wastewater

				treatment plant management and

				operations.

									.

					(c)Additional

			 subsidizationSection 603 of

			 the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended by adding

			 at the end the following:

					

						(i)Additional

				subsidization

							(1)In

				generalIn any case in which

				a State provides assistance to a municipality or an intermunicipal, interstate,

				or State agency under subsection (d), the State may provide additional

				subsidization, including forgiveness of principal and negative interest

				loans—

								(A)to benefit a municipality that—

									(i)meets the affordability criteria of the

				State established under paragraph (2); or

									(ii)does not meet the criteria established

				under paragraph (2), if the municipality—

										(I)seeks additional subsidization to benefit

				individual ratepayers in the residential user rate class;

										(II)demonstrates to the State that the

				ratepayers described in subclause (I) will experience a significant hardship on

				the increase in rates required to finance the project or activity for which the

				assistance is sought; and

										(III)ensures, as part of an agreement between

				the State and the recipient, that the additional subsidization provided under

				this paragraph will be directed to those ratepayers through a user charge rate

				system (or another appropriate method); and

										(B)to implement alternative processes,

				materials, and techniques (including nonstructural protection of surface

				waters, new or improved methods of waste treatment, and pollutant trading) that

				may result in cost savings or increased environmental benefit when compared to

				standard processes, materials, and techniques.

								(2)Affordability

				criteria

								(A)Establishment

									(i)In

				generalNot later than

				September 30, 2006, after providing notice and an opportunity for public

				comment, a State shall establish affordability criteria to assist the State in

				identifying municipalities that would experience a significant hardship on the

				increase in rates required to finance a project or activity that is eligible

				for assistance under subsection (c)(1) if additional subsidization under

				paragraph (1) is not provided.

									(ii)Factors for

				considerationIn establishing

				criteria under clause (i), a State shall take into consideration—

										(I)income data;

										(II)population trends; and

										(III)any other data the State determines to be

				relevant.

										(B)Existing

				criteriaIf a State has

				established, after providing notice and an opportunity for public comment,

				criteria in accordance with subparagraph (A) before the date of enactment of

				this subsection, the criteria shall be considered to be affordability criteria

				established under that subparagraph.

								(C)Information to

				assist statesThe

				Administrator may publish information to assist States in establishing

				affordability criteria under subparagraph (A).

								(3)PriorityIn providing assistance under this

				subsection, a State may give priority to any owner or operator of a project or

				activity that—

								(A)is eligible to receive funding under

				subsection (c)(1); and

								(B)is located in a municipality that meets the

				affordability criteria established under paragraph (2).

								(4)Set-aside

								(A)In

				generalFor any fiscal year

				during which more than $1,400,000,000 is made available to the Administrator to

				carry out this title, a State shall provide additional subsidization under this

				subsection in the amount described in subparagraph (B) to entities described in

				paragraph (1) for projects and activities identified in the intended use plan

				of the State under section 606(c) on receipt of an application for additional

				subsidization.

								(B)AmountThe amount referred to in subparagraph (A)

				is an amount not less than 25 percent of the difference between—

									(i)the total amount that would have been

				allotted to the State under section 604 during the appropriate fiscal year, if

				the amount made available to the Administrator to carry out this title during

				that fiscal year was equal to $1,400,000,000; and

									(ii)the total amount allotted to the State

				under section 604 for that fiscal year.

									(5)LimitationThe total amount of additional

				subsidization provided by a State under this subsection shall not exceed 30

				percent of the total amount of capitalization grants received by the State

				under this title for fiscal years beginning after September 30,

				2005.

							.

				304.Allotment of

			 funds

				(a)In

			 generalSection 604 of the

			 Federal Water Pollution Control Act (33 U.S.C. 1384) is amended by striking

			 subsection (a) and inserting the following:

					

						(a)Allotments

							(1)Fiscal years 2007

				and 2008Amounts made

				available to carry out this title for fiscal years 2007 and 2008 shall be

				allotted by the Administrator in accordance with the formula used to calculate

				allotments for fiscal year 2006.

							(2)Fiscal year 2009

				and thereafterAmounts made

				available to carry out this title for fiscal year 2009 and each fiscal year

				thereafter shall be allotted by the Administrator during each fiscal

				year—

								(A)for amounts up to $1,350,000,000, in

				accordance with the formula used to calculate allotments for fiscal year 2006;

				and

								(B)for any amount in excess of $1,350,000,000,

				in accordance with the formula developed by the Administrator under subsection

				(d).

								.

				(b)Planning

			 assistanceSection 604(b) of

			 the Federal Water Pollution Control Act (33 U.S.C. 1384(b)) is amended by

			 striking 1 percent and inserting 2

			 percent.

				(c)FormulaSection 604 of the Federal Water Pollution

			 Control Act (33 U.S.C. 1384) is amended by adding at the end the

			 following:

					

						(d)Formula based on

				water quality needsNot later

				than September 30, 2006, after providing notice and an opportunity for public

				comment, the Administrator shall publish an allotment formula for purposes of

				subsection (a)(2)(B) based on water quality needs, to be determined by the

				Administrator in accordance with the most recent survey of needs developed by

				the Administrator under section

				516.

						.

				305.Authorization of

			 appropriationsSection 607 of

			 the Federal Water Pollution Control Act (33 U.S.C. 1387) is amended to read as

			 follows:

				

					607.Authorization of

				appropriationsThere are

				authorized to be appropriated to carry out this title—

						(1)$2,000,000,000 for fiscal year 2007;

						(2)$3,000,000,000 for fiscal year 2008;

						(3)$4,000,000,000 for fiscal year 2009;

						(4)$5,000,000,000 for fiscal year 2010;

				and

						(5)$6,000,000,000 for fiscal year

				2011.

						.

			IVAreas of concern

			401.Great Lakes

				(a)Remediation of

			 sediment contamination in areas of concernSection 118(c)(12)(H) of the Federal Water

			 Pollution Control Act (33 U.S.C. 1268(c)(12)(H)) is amended by striking clause

			 (i) and inserting the following:

					

						(i)In

				generalIn addition to other

				amounts authorized to be appropriated to carry out this section, there is

				authorized to be appropriated to carry out this paragraph $150,000,000 for each

				of fiscal years 2007 through

				2012.

						.

				(b)Non-Federal

			 shareSection 118(c)(12) of

			 the Federal Water Pollution Control Act (33 U.S.C. 1268(c)(12)) is

			 amended—

					(1)in subparagraph (E), by adding at the end

			 the following:

						

							(v)Payment and

				retention of non-Federal shareThe non-Federal sponsor for a project under

				this paragraph may pay to the Administrator, for retention and use by the

				Administrator in carrying out the project, the non-Federal share of the cost of

				the

				project.

							;

					(2)by redesignating subparagraph (H) (as

			 amended by subsection (a)) as subparagraph (I); and

					(3)by inserting after subparagraph (G) the

			 following:

						

							(H)Advance payment

				and reimbursement of costsThe Administrator, acting through the

				Program Office, may enter into an agreement with a non-Federal sponsor to carry

				out a project under this paragraph under which the non-Federal sponsor may, as

				appropriate—

								(i)pay in advance the non-Federal share of the

				cost of the project; and

								(ii)receive from the Administrator

				reimbursement for amounts (other than the non-Federal share) expended by the

				non-Federal sponsor for the

				project.

								.

					VToxic substances

			501.Mercury reduction

			 grantsSection 118(c) of the

			 Federal Water Pollution Control Act (33 U.S.C. 1268(c)) is amended by adding at

			 the end the following:

				

					(14)Mercury

				reduction grants

						(A)In

				generalThe Program Office

				shall provide grants to Great Lakes States and Indian tribes in Great Lakes

				States to carry out projects to reduce the quantity of mercury in the Great

				Lakes.

						(B)ApplicationEach Great Lake State or Indian tribe that

				seeks a grant under this paragraph shall submit an application to the Program

				Office at such time, in such manner, and accompanied by or containing any

				information that the Program Office may require.

						(C)Authorization

				of appropriationsThere is

				authorized to be appropriated to carry out this paragraph $10,000,000 for each

				of fiscal years 2007 through

				2011.

						.

			VIIndicators and information

			AResearch program

				601.Research

			 reauthorizationsSection 118

			 of the Federal Water Pollution Control Act (33 U.S.C. 1268) is amended by

			 striking subsection (e) and inserting the following:

					

						(e)Research and

				management coordination

							(1)Joint

				plan

								(A)In

				generalNot later than

				September 30 of each year, the Program Office, the Research Office, and the

				Great Lakes Science Center shall prepare and submit to the Executive Committee

				of the Regional Collaboration a joint research plan for the fiscal year that

				begins in the following calendar year.

								(B)Submission to

				CongressThe President shall

				include the plan described in subparagraph (A) in the annual budget of the

				United States Government submitted to Congress by the President.

								(2)Contents of

				planEach plan prepared under

				paragraph (1) shall—

								(A)identify all proposed research dedicated to

				activities carried out under the Great Lakes Water Quality Agreement and any

				other applicable agreements and amendments;

								(B)include the assessment of the Regional

				Collaboration of priorities for research needed to fulfill the terms of those

				agreements; and

								(C)identify all proposed research that may be

				used to develop a comprehensive environmental data base for the Great Lakes

				System and establish priorities for development of the data

				base.

								.

				602.Great Lakes Science

			 CenterThere are authorized to

			 be appropriated to the Director of the United States Geological Survey, for use

			 by the Great Lakes Science Center, to carry out research activities that

			 advance scientific knowledge and provide scientific information for restoring,

			 enhancing, managing, and protecting the living marine resources and habitats in

			 the Great Lakes basin ecosystem $25,000,000 for each of fiscal years 2007

			 through 2011.

				603.Great Lakes

			 Environmental Research Laboratory

					(a)GrantsSection 118(d)(6) of the Federal Water

			 Pollution Control Act (33 U.S.C. 1268(d)(6)) is amended—

						(1)striking The Research Office

			 and inserting the following:

							

								(A)In

				generalThe Research

				Office

								;

				and

						(2)by adding at the end the following:

							

								(B)Grants

									(i)In

				generalThe National Oceanic

				and Atmospheric Administration, acting through the Center for Sponsored Coastal

				Ocean Research, shall carry out a program to provide competitive grants to

				academic institutions, State agencies, and other appropriate entities to carry

				out research and monitoring activities described in subparagraph (A).

									(ii)RequirementsThe program under this subparagraph shall

				be peer-reviewed and

				merit-based.

									.

						(b)Authorizations

			 of appropriationsSection 118

			 of the Federal Water Pollution Control Act (33 U.S.C. 1268) is amended by

			 striking subsection (h) and inserting the following:

						

							(h)Authorizations

				of AppropriationsThere are

				authorized to be appropriated to carry out this section $105,000,0000 for each

				of fiscal years 2007 through 2011, of which, for each fiscal year—

								(1)$40,000,000 shall be made available to the

				Program Office;

								(2)$15,000,000 shall be made available to the

				Research Office to provide research grants to academic institutions, State

				agencies, and other appropriate entities; and

								(3)$25,000,000 shall be made available to the

				Great Lakes Environmental Research Laboratory to provide grants under

				subsection

				(d)(6)(B).

								.

					BOcean and coastal observation system

				611.DefinitionsIn this Act:

					(1)CouncilThe term Council means the

			 National Ocean Research Leadership Council.

					(2)Great

			 LakeThe term Great

			 Lake means—

						(A)Lake Erie;

						(B)Lake Huron (including Lake Saint

			 Clair);

						(C)Lake Michigan;

						(D)Lake Ontario;

						(E)Lake Superior; and

						(F)the connecting channels of those Lakes,

			 including—

							(i)the Saint Marys River;

							(ii)the Saint Clair River;

							(iii)the Detroit River;

							(iv)the Niagara River; and

							(v)the Saint Lawrence River to the Canadian

			 border.

							(3)Observing

			 systemThe term

			 observing system means the integrated coastal, ocean, and Great

			 Lakes observing system to be established by the Committee under section

			 612(a).

					(4)Interagency

			 program officeThe term

			 interagency program office means the office established under

			 section 612(d).

					612.Integrated ocean and

			 coastal observing system

					(a)Establishment

						(1)In

			 generalThe President, acting

			 through the Council, shall establish and maintain an integrated system of ocean

			 and coastal observations, data communication and management, analysis,

			 modeling, research, education, and outreach designed to provide data and

			 information for the timely detection and prediction of changes occurring in the

			 ocean, coastal, and Great Lakes environment that impact the social, economic,

			 and ecological systems of the United States.

						(2)PurposesThe observing system shall provide for

			 long-term, continuous, and quality-controlled observations of the coasts,

			 oceans, and Great Lakes so as to—

							(A)improve the health of the coasts, oceans,

			 and Great Lakes of the United States;

							(B)protect human lives and livelihoods from

			 hazards, including tsunamis, hurricanes, coastal erosion, and fluctuating Great

			 Lakes water levels;

							(C)understand the effects of human activities

			 and natural variability on the state of the coasts, oceans, and Great Lakes and

			 the socioeconomic well-being of the United States;

							(D)provide for the sustainable use,

			 protection, and enjoyment of ocean, coastal, and Great Lakes resources;

							(E)provide information that can support the

			 eventual implementation and refinement of ecosystem-based management;

							(F)supply critical information to

			 marine-related businesses, including aquaculture and fisheries; and

							(G)support research and development to—

								(i)ensure continuous improvement to ocean,

			 coastal, and Great Lakes observation measurements; and

								(ii)enhance understanding of the ocean,

			 coastal, and Great Lakes resources of the United States.

								(b)System

			 ElementsTo carry out the

			 purposes of this subtitle, the observing system shall consist of—

						(1)a national program to fulfill national

			 observation priorities, including the ocean contribution of the United States

			 to the Global Earth Observation System of Systems and the Global Ocean

			 Observing System;

						(2)a network of regional associations to

			 manage the regional ocean and coastal observing and information programs that

			 collect, measure, and disseminate data and information products to meet

			 regional needs;

						(3)a data management and dissemination system

			 for the timely integration and dissemination of data and information products

			 from the national and regional systems;

						(4)a research and development program

			 conducted under the guidance of the Council; and

						(5)an outreach, education, and training

			 program that augments existing programs, including the National Sea Grant

			 College Program, the Centers for Ocean Sciences Education Excellence program,

			 and the National Estuarine Research Reserve System, to ensure the use of the

			 data and information for—

							(A)improving public education and awareness of

			 the oceans of the United States; and

							(B)building the technical expertise required

			 to operate and improve the observing system.

							(c)Council

			 FunctionsIn carrying out

			 this section, the Council shall—

						(1)serve as the oversight body for the design

			 and implementation of all aspects of the observing system;

						(2)adopt plans, budgets, and standards that

			 are developed and maintained by the interagency program office in consultation

			 with the regional associations;

						(3)coordinate the observing system with other

			 earth observing activities, including the Global Ocean Observing System and the

			 Global Earth Observing System of Systems;

						(4)coordinate and administer programs of

			 research, development, education, and outreach to—

							(A)support improvements to, and the operation

			 of, an integrated ocean and coastal observing system; and

							(B)advance the understanding of the

			 oceans;

							(5)establish pilot projects to develop

			 technology and methods for advancing the development of the observing

			 system;

						(6)provide, as appropriate, support for and

			 representation on United States delegations to international meetings on ocean

			 and coastal observing programs; and

						(7)in consultation with the Secretary of

			 State, coordinate relevant Federal activities with those of other

			 nations.

						(d)Interagency

			 Program Office

						(1)In

			 generalThe Council shall

			 establish an interagency program office to be known as

			 OceanUS.

						(2)ResponsibilitiesThe interagency program office shall be

			 responsible for program planning and coordination of the observing

			 system.

						(3)RequirementsThe interagency program office

			 shall—

							(A)prepare annual and long-term plans for

			 consideration by the Council for the design and implementation of the observing

			 system that promote collaboration among Federal agencies and regional

			 associations in developing the global and national observing systems, including

			 identification and refinement of a core set of variables to be measured by all

			 systems;

							(B)coordinate the development of agency

			 priorities and budgets for implementation of the observing system, including

			 budgets for the regional associations;

							(C)establish and refine standards and

			 protocols for data management and communications, including quality standards,

			 in consultation with participating Federal agencies and regional

			 associations;

							(D)develop a process for the certification and

			 periodic review and recertification of the regional associations;

							(E)establish an external technical committee

			 to provide biennial review of the observing system; and

							(F)provide for opportunities to partner or

			 contract with private sector companies in deploying ocean observation system

			 elements.

							(e)Lead Federal

			 agency

						(1)In

			 generalThe National Oceanic

			 and Atmospheric Administration shall be the lead Federal agency for

			 implementation and operation of the observing system.

						(2)RequirementsBased on the plans prepared by the

			 interagency program office and adopted by the Council, the Administrator of the

			 National Oceanic and Atmospheric Administration shall—

							(A)coordinate implementation, operation, and

			 improvement of the observing system;

							(B)establish efficient and effective

			 administrative procedures for allocation of funds among Federal agencies and

			 regional associations in a timely manner and according to the budget adopted by

			 the Council;

							(C)implement and maintain appropriate elements

			 of the observing system;

							(D)provide for the migration of scientific and

			 technological advances from research and development to operational

			 deployment;

							(E)integrate and extend existing programs and

			 pilot projects into the operational observation system;

							(F)certify regional associations that meet the

			 requirements of subsection (f); and

							(G)integrate the capabilities of the National

			 Coastal Data Development Center and the Coastal Services Center of the National

			 Oceanic and Atmospheric Administration, and other appropriate centers, into the

			 observing system to assimilate, manage, disseminate, and archive data from

			 regional observation systems and other observation systems.

							(f)Regional

			 Associations of Ocean and Coastal Observing Systems

						(1)In

			 generalThe Administrator of

			 the National Oceanic and Atmospheric Administration may certify 1 or more

			 regional associations to be responsible for the development and operation of

			 regional ocean and coastal observing systems to meet the information needs of

			 user groups in the region while adhering to national standards.

						(2)RequirementsTo be certifiable by the Administrator, a

			 regional association shall—

							(A)demonstrate an organizational structure

			 capable of supporting and integrating all aspects of ocean and coastal

			 observing and information programs within a region;

							(B)operate under a strategic operations and

			 business plan that details the operation and support of regional ocean and

			 coastal observing systems in accordance with the standards established by the

			 Council;

							(C)provide information products for multiple

			 users in the region;

							(D)work with governmental entities and

			 programs at all levels within the region to provide timely warnings and

			 outreach to protect the public; and

							(E)meet certification standards developed by

			 the interagency program office in conjunction with the regional associations

			 and approved by the Council.

							(g)Prohibition on

			 lobbyingNothing in this Act

			 authorizes a regional association to engage in lobbying activities (as defined

			 in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602)).

					(h)Civil

			 LiabilityFor purposes of

			 section 1346(b)(1) and chapter 171 of title 28, United States Code, the Suits

			 in Admiralty Act (46 U.S.C. App. 741 et seq.), and the Public Vessels Act (46

			 U.S.C. App. 781 et seq.)—

						(1)any regional ocean and coastal observing

			 system that is a designated part of a regional association certified under this

			 section shall, in carrying out the purposes of this Act, be considered to be

			 part of the National Oceanic and Atmospheric Administration; and

						(2)any employee of that system, while acting

			 within the scope of the employment of the employee, carrying out those

			 purposes, shall be considered to be an employee of the Government.

						613.Research,

			 development, and educationThe

			 Council shall establish programs for research, development, education, and

			 outreach for the ocean and coastal observing system, including projects under

			 the National Oceanographic Partnership Program, consisting of—

					(1)basic research to advance knowledge of

			 ocean and coastal systems and ensure continued improvement of operational

			 products, including related infrastructure and observing technology;

					(2)focused research projects to improve

			 understanding of the relationship between the coasts and oceans and human

			 activities;

					(3)large-scale computing resources and

			 research to advance modeling of ocean and coastal processes; and

					(4)a coordinated effort to build public

			 education and awareness of the ocean and coastal environment and functions that

			 integrates ongoing activities, including the National Sea Grant College

			 Program, the Centers for Ocean Sciences Education Excellence, and the National

			 Estuarine Research Reserve System.

					614.Interagency

			 financing

					(a)In

			 generalThe departments and

			 agencies represented on the Council may participate in interagency financing

			 and share, transfer, receive, obligate, and expend funds appropriated to any

			 member of the Council to carry out any administrative or programmatic project

			 or activity under this Act or under the National Oceanographic Partnership

			 Program, including support for the interagency program office, a common

			 infrastructure, and system integration for a ocean and coastal observing

			 system.

					(b)Transfer of

			 fundsFunds may be

			 transferred among the departments and agencies described in subsection (a)

			 through an appropriate instrument that specifies the goods, services, or space

			 being acquired from another Council member and the costs of the same.

					615.Application with

			 Outer Continental Shelf Lands ActNothing in this Act supersedes, or limits

			 the authority of the Secretary of the Interior under, the Outer Continental

			 Shelf Lands Act (43 U.S.C. 1331 et seq.).

				616.Authorization of

			 appropriations

					(a)In

			 generalThere is authorized

			 to be appropriated to the National Oceanic and Atmospheric Administration to

			 carry out the observing system under section 612 and the research and

			 development program under section 613 (including financial assistance to the

			 interagency program office, the regional associations for the implementation of

			 regional ocean and coastal observing systems, and the departments and agencies

			 represented on the Council) $150,000,000 for each of fiscal years 2007 through

			 2011, to remain available until expended.

					(b)Allocation of

			 fundsAt least 50 percent of

			 the funds appropriated to carry out the observing system under section 612

			 shall be allocated to the regional associations certified under section 612(f)

			 to carry out regional ocean and coastal observing systems.

					617.Reporting

			 requirement

					(a)In

			 generalNot later than March

			 31, 2010, the President, acting through the Council, shall submit to Congress a

			 report on the programs established under sections 612 and 613.

					(b)RequirementsThe report shall include—

						(1)a description of activities carried out

			 under the programs;

						(2)an evaluation of the effectiveness of the

			 programs; and

						(3)recommendations concerning reauthorization

			 of the programs and funding levels for the programs in succeeding fiscal

			 years.

						CGreat lakes water quality indicators and

			 monitoring

				621.Great Lakes water

			 quality indicators and monitoringSection

			 118(c)(1) of the Federal Water

			 Pollution Control Act (33 U.S.C. 1268(c)(1)) is

			 amended by striking subparagraph (B) and inserting the following:

					

						(B)(i)not later than 2 years after the date of

				enactment of this clause, in cooperation with Canada and appropriate Federal

				agencies (including the United States Geological Survey, the National Oceanic

				and Atmospheric Administration, and the United States Fish and Wildlife

				Service), develop and implement a set of science-based indicators of water

				quality and related environmental factors in the Great Lakes, including, at a

				minimum, measures of toxic pollutants that have accumulated in the Great Lakes

				for a substantial period of time, as determined by the Program Office;

							(ii)not later than 4 years after the date of

				enactment of this clause—

								(I)establish a Federal network for the regular

				monitoring of, and collection of data throughout, the Great Lakes basin with

				respect to the indicators described in clause (i); and

								(II)collect an initial set of benchmark data

				from the network; and

								(iii)not later than 2 years after the date of

				collection of the data described in clause (ii)(II), and biennially thereafter,

				in addition to the report required under paragraph (10), submit to Congress,

				and make available to the public, a report that—

								(I)describes the water quality and related

				environmental factors of the Great Lakes (including any changes in those

				factors), including a description of ways in which the factors relate to

				restoration priorities provided by the Great Lakes Regional Collaboration

				Executive Committee, as determined through the regular monitoring of indicators

				under clause (ii)(I) for the period covered by the report; and

								(II)identifies any emerging problems in the

				water quality or related environmental factors of the Great

				Lakes;

								.

				VIISustainable development

			701.Waterfront

			 restoration and remediation projects

				(a)DefinitionsIn this section:

					(1)Related

			 areaThe term related

			 area means land—

						(A)located adjacent to, or in close proximity

			 of, a waterfront area; and

						(B)that impacts or influences a waterfront

			 area or an aquatic habitat.

						(2)SecretaryThe term Secretary means the

			 Secretary of Commerce, acting through the Under Secretary for Oceans and

			 Atmosphere.

					(3)Waterfront

			 areaThe term

			 waterfront area means a site located adjacent to a lake, river,

			 stream, wetland, or floodplain of the United States.

					(b)ApplicationAn individual or entity that seeks to

			 receive assistance under this section shall submit to the Secretary an

			 application for the assistance in such form, by such time, and containing such

			 information as the Secretary may require.

				(c)Justification

			 and purpose

					(1)JustificationThe Secretary may provide assistance to

			 eligible recipients in financing a restoration or remediation project only if

			 the Secretary finds that the proposed project addresses concerns relating

			 to—

						(A)public health;

						(B)public safety;

						(C)environmental improvements; or

						(D)economic improvements.

						(2)PurposeAn eligible recipient of assistance may use

			 assistance made available under this section to complete a restoration or

			 remediation project for the purpose of—

						(A)improving the surrounding ecosystem;

			 or

						(B)preparing land for redevelopment by

			 Federal, State, or local agencies, or private entities.

						(d)Cost

			 sharing

					(1)General

			 assistance

						(A)In

			 generalExcept as otherwise

			 provided in this subsection, the Federal share of the cost of carrying out a

			 restoration or remediation project under this section shall not exceed 65

			 percent, as determined by the Secretary.

						(B)Innovative

			 technologyThe Federal share

			 of the cost of carrying out a restoration or remediation project under this

			 section that involves conducting a pilot project to test a demonstration or

			 innovative technology shall not exceed 85 percent, as determined by the

			 Secretary.

						(2)Operation and

			 maintenanceThe non-Federal

			 share of operation and maintenance costs for a restoration or remediation

			 project under this section shall be 100 percent.

					(3)Credit for

			 work-in-kind considerationsIn determining the amount of a contribution

			 made by a non-Federal interest under this section, the non-Federal interest

			 shall receive credit equal to 100 percent of the value of any land, easements,

			 rights-of-way, and relocations, and the reasonable cost of services, studies,

			 and supplies, contributed toward the non-Federal share of project costs.

					(4)Liability of

			 Federal GovernmentThe

			 eligible recipient shall hold the United States harmless from any claim or

			 damage that may arise from carrying out the restoration or remediation project

			 under this section, except any claim or damage that may arise from the

			 negligence of the Federal Government or a contractor of the Federal

			 Government.

					(e)Funding

			 limitation per projectOf the

			 funds provided under this section, not more than $5,000,000 may be allocated

			 for an individual restoration or rehabilitation project.

				702.Authority of

			 Secretary to restore and remediate waterfront and related areasThe Secretary, in consultation with

			 appropriate Federal, State, and local agencies, is authorized to restore and

			 remediate waterfront and related areas, including site characterization,

			 planning, design, construction, and monitoring.

			703.Authorization of

			 appropriationsThere is

			 authorized to be appropriated to the Secretary to carry out this title

			 $50,000,000 for fiscal year 2007 and each subsequent fiscal year.

			VIIICoordination and oversight

			801.DefinitionsIn this title:

				(1)CollaborationThe term Collaboration means

			 the Great Lakes Regional Collaboration established by section 804(a).

				(2)Executive

			 CommitteeThe term

			 Executive Committee means the Great Lakes Regional Collaboration

			 Executive Committee established by section 803(a).

				(3)Executive

			 OrderThe term

			 Executive Order means Executive Order 13340 (33 U.S.C. 1268 note;

			 relating to establishment of Great Lakes Interagency Task Force and promotion

			 of regional collaboration of national significance for Great Lakes).

				(4)Great

			 LakeThe term Great

			 Lake means—

					(A)Lake Erie;

					(B)Lake Huron (including Lake Saint

			 Clair);

					(C)Lake Michigan;

					(D)Lake Ontario;

					(E)Lake Superior; and

					(F)the connecting channels of those Lakes,

			 including—

						(i)the Saint Marys River;

						(ii)the Saint Clair River;

						(iii)the Detroit River;

						(iv)the Niagara River; and

						(v)the Saint Lawrence River to the Canadian

			 border.

						(5)Great Lakes

			 cityThe term Great

			 Lakes city means a city located in the watershed basin of a Great

			 Lake.

				(6)Great lakes

			 tribeThe term Great

			 Lakes Tribe means any Indian tribe, band, village, nation, or other

			 organized group or community in the watershed basin of a Great Lake that is

			 recognized by the Bureau of Indian Affairs as eligible for the special programs

			 and services provided by the United States to Indians because of their status

			 as Indians.

				(7)Saint Lawrence

			 cityThe term Saint

			 Lawrence city means a city located in the watershed basin of the Saint

			 Lawrence River.

				(8)Task

			 forceThe term Task

			 Force means the Great Lakes Interagency Task Force established by

			 section 802(a).

				802.Great Lakes

			 Interagency Task Force

				(a)Interagency

			 coordinationThe Great Lakes

			 Interagency Task Force, as established by the Executive Order for

			 administrative purposes, is established as a task force within the

			 Environmental Protection Agency.

				(b)DutiesIn addition to the duties described in the

			 Executive Order, the Task Force shall—

					(1)ensure that implementation of programs and

			 projects under the authority of Task Force members is coordinated, effective,

			 and cost-efficient;

					(2)work in cooperation with Federal agencies

			 on the development of budgets and financial plans regarding the Great Lakes for

			 inclusion in annual submissions by the President to Congress of the budget of

			 the United States; and

					(3)submit to Congress a biennial report that

			 describes the projects and activities carried out by the Collaboration during

			 the 2-year period covered by the report, including a description of—

						(A)any actions that Federal agencies can take

			 to address the biennial restoration goals;

						(B)Federal expenditures to meet the

			 restoration goals and the amount of non-Federal funding leveraged by those

			 Federal expenditures; and

						(C)the indicators and monitoring used to

			 determine whether the goals will be met.

						803.Executive

			 Committee

				(a)In

			 generalThere is established

			 a Great Lakes Regional Collaboration Executive Committee.

				(b)CompositionThe Executive Committee shall be composed

			 of—

					(1)the Chairperson of the Task Force;

					(2)a representative of the Governors of the

			 Great Lakes States, as agreed upon by the Governors;

					(3)a representative of the Great Lakes cities

			 and Saint Lawrence cities, as agreed upon by the majority of mayors of those

			 cities; and

					(4)a designated representative for the Great

			 Lakes Tribes, as agreed upon by those Tribes.

					(c)DutiesThe Executive Committee shall—

					(1)hold semiannual public meetings to discuss

			 Great Lakes restoration goals and progress;

					(2)receive input and consider recommendations

			 from interested parties, including nongovernmental organizations, industry, and

			 academia, with respect to proposed recommendations of the Executive Committee

			 for restoration of the Great Lakes; and

					(3)submit to Congress and the Task Force a

			 biennial report that includes—

						(A)an analysis of progress in—

							(i)carrying out restoration of the Great

			 Lakes; and

							(ii)meeting the goals and recommendations in

			 the restoration and protection strategy developed by the Great Lakes Regional

			 Collaboration and under this Act; and

							(B)recommendations on future priorities and

			 actions with respect to that restoration.

						(d)SubcommitteesThe members of the Executive Committee may

			 designate representatives to work as 1 or more subcommittees to provide staff

			 support and otherwise assist in carrying out responsibilities of the Executive

			 Committee relating to the Collaboration.

				804.Great Lakes Regional

			 Collaboration

				(a)In

			 generalThere is established

			 the Great Lakes Regional Collaboration.

				(b)CompositionThe Collaboration shall be composed

			 of—

					(1)the members of the Executive Committee;

			 and

					(2)each other individual and entity that

			 notifies the Executive Committee, in writing, of the desire and intent of the

			 individual or entity to participate in the Collaboration.

					(c)DutiesThe Collaboration shall—

					(1)develop and maintain as current a

			 restoration and protection strategy to provide information for use in future

			 Great Lakes program implementation and funding decisions;

					(2)serve as a forum for addressing near-term

			 regional issues relating to ecosystem restoration and protection of the Great

			 Lakes; and

					(3)establish an oversight forum to coordinate

			 and enhance implementation of Great Lakes programs.

					

